Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 1 of 282




                EXHIBIT C
9-15.000 - International Extradition And Related Matters | JM | Departme...   https://www.justice.gov/jm/jm-9-15000-international-extradition-and-rel...
                           Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 2 of 282



               9-15.000 - INTERNATIONAL EXTRADITION AND RELATED MATTERS


              9-15.100           General Principles Related to Obtaining Fugitives from Abroad

              9-15.200           Procedures For Requesting Extradition From Abroad

              9-15.210           Role of the Office of International Affairs in Extraditon Matters

              9-15.220           Determination of Extraditability

              9-15.230           Request for Provisional Arrest

              9-15.240           Documents Required in Support of Request for Extradition

              9-15.250           Procedure After Assembling Documents

              9-15.300           Procedure in the Foreign Country

              9-15.400           Return of the Fugitive

              9-15.500           Post Extradition Considerations—Limitations on Further Prosecution

              9-15.600           Alternatives To Extradition

              9-15.610           Deportations, Expulsions, or Other Lawful Methods of Return

              9-15.630           Lures

              9-15.635           Interpol Red Notices

              9-15.640           Revocation of U.S. Passports

              9-15.650           Foreign Prosecution

              9-15.700           Foreign Extradition and Provisional Arrest Requests

              9-15.800           Plea Agreements and Related Matters—Prohibition

              9-15.900           Costs Relating to Extraditions


               9-15.100 - GENERAL PRINCIPLES RELATED TO OBTAINING FUGITIVES FROM ABROAD

             International extradition is the formal process by which a person found in one country is surrendered to another
             country for trial or punishment. The process is regulated by treaty and conducted between the Federal Government
             of the United States and the government of a foreign country. It differs considerably from interstate rendition,
             commonly referred to as interstate extradition, mandated by the Constitution, Art. 4, Sec. 2.

             Generally under U. S. law (18 U.S.C. § 3184), extradition may be granted only pursuant to a treaty. However, some
             countries grant extradition without a treaty, and of those that do, most require an offer of reciprocity. Further,
             18 U.S.C. 3181 and 3184 permit the United States to extradite, without regard to the existence of a treaty, persons
             (other than citizens, nationals or permanent residents of the United States), who have committed crimes of violence
             against nationals of the United States in foreign countries. A list of countries with which the United States has an
             extradition treaty relationship can be found in the Federal Criminal Code and Rules, following 18 U.S.C. § 3181, but
             consult the Criminal Division's Office of International Affairs (OIA) to verify the accuracy of the information.




1 of 9                                                                                                                              5/15/2019, 3:31 PM
9-15.000 - International Extradition And Related Matters | JM | Departme...   https://www.justice.gov/jm/jm-9-15000-international-extradition-and-rel...
                           Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 3 of 282
             Because the law of extradition varies from country to country and is subject to foreign policy considerations,
             prosecutors must consult OIA on any matter relating to extradition before taking any action in such a case,
             especially before contacting any foreign official.

             If the fugitive is not subject to extradition, other steps may be available to return him or her to the United States or to
             restrict his or her ability to live and travel overseas. See JM 9-15.600 et seq.

             If a fugitive is apprehended only after a long delay, a prosecutor may have to litigate a motion alleging a
             constitutional speedy trial violation if extradition has not been sought or the Government has not been actively
             pursuing other steps to return the fugitive to the United States. All decisions to pursue or not to pursue extradition or
             other measures to obtain custody of the fugitive should be documented to prepare for any eventual speedy trial
             motion.

             [updated April 2018]


               9-15.200 - PROCEDURES FOR REQUESTING EXTRADITION FROM ABROAD

             Prosecutors who intend to seek the extradition from abroad of an individual to stand trial, to be sentenced, or to
             serve a sentence in the United States must contact the Criminal Division’s Office of International Affairs at (202)
             514-0000.

             [updated April 2018]


               9-15.210 - ROLE OF THE OFFICE OF INTERNATIONAL AFFAIRS IN EXTRADITION MATTERS

             The Criminal Division's Office of International Affairs (OIA) provides information and advice to Federal and State
             prosecutors about the procedure for requesting extradition from abroad. OIA also advises and provides support to
             Federal prosecutors handling foreign extradition requests for fugitives found in the United States.

             Every formal request for international extradition based on Federal criminal charges must be reviewed and
             approved by OIA. At the request of the Department of State, formal requests based on State charges are also
             reviewed and approved by OIA before submission to the Department of State.

             Acting either directly or through the Department of State, OIA initiates all requests for provisional arrest of fugitives
             pursuant to extradition treaties. Neither prosecutors nor agents are permitted to contact their foreign counterparts to
             request the arrest of a fugitive for extradition. Unauthorized requests cause serious diplomatic difficulties and may
             subject the requester to financial liability or other sanctions.

             Every extradition treaty is negotiated separately, and each contains different provisions. Experience with one treaty
             is not a guide to all others. Therefore, after reviewing this section of the Justice Manual, the first step in any
             extradition case should be to contact OIA. Attorneys in OIA will advise prosecutors about the potential for extradition
             in a given case and the steps to be followed.

             OIA attorneys are subject-matter experts on extradition, and OIA is responsible for ensuring that the government’s
             position in such cases remains consistent. Federal prosecutors must consult with OIA regarding issues raised by a
             fugitive after return to the United States regarding his or her extradition.

             [updated April 2018]


               9-15.220 - DETERMINATION OF EXTRADITABILITY

             When speaking with the OIA attorney, prosecutors must be prepared to discuss, among other issues, the following
             factors:




2 of 9                                                                                                                              5/15/2019, 3:31 PM
9-15.000 - International Extradition And Related Matters | JM | Departme...   https://www.justice.gov/jm/jm-9-15000-international-extradition-and-rel...
                           Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 4 of 282
             A) Location: The country in which the fugitive is believed to be located.

             B) Citizenship: The fugitive’s citizenship.

             C) Offense(s) and salient facts: The offense(s) with which the fugitive has been charged or of which he or she has
             been convicted, along with the facts of the case in brief.

             D) Costs: OIA will advise prosecutors regarding the costs associated with seeking extradition, including translation,
             express mail services, transportation and, if necessary, the costs of legal representation abroad. See JM 9-15.900.

             [updated April 2018]


             9-15.230 - Request for Provisional Arrest

             Every extradition treaty to which the United States is a party requires a formal request for extradition, supported by
             appropriate documents. Because the time involved in preparing a formal request can be lengthy, most treaties allow
             for the provisional arrest of fugitives in urgent cases. Once the United States requests provisional arrest pursuant to
             the treaty, the fugitive may be arrested and detained (or, in some countries, released on bail) following the issuance
             of an order of arrest by the foreign authorities. Thereafter, the United States must submit a formal request for
             extradition, supported by all necessary documents, duly certified, authenticated and, if necessary, translated into the
             language of the country where the fugitive was arrested, within a specified time (from 30 days to three months,
             depending on the treaty). See JM 9-15.240. Failure to follow through on an extradition request by submitting the
             requisite documents after a provisional arrest has been made will result in release of the fugitive, strains on
             diplomatic relations, and possible liability for the prosecutor.

             The Criminal Division’s Office of International Affairs (OIA) determines whether the facts of the case meet the
             requirement of urgency under the terms of the applicable treaty. If they do, OIA requests provisional arrest; if not,
             the prosecutor assembles the documents for a formal request for extradition. The latter method is favored when the
             defendant is unlikely to flee because the time pressures generated by a request for provisional arrest may result in
             errors that can damage the case. If provisional arrest is necessary because of the risk of flight, the prosecutor
             should complete the form for requesting provisional arrest and forward it, along with a copy of the charging
             document and arrest warrant, to OIA by email. State prosecutors who request provisional arrest must also certify
             that they will submit the necessary documents on time and will cover all expenses, including the costs of translation
             and transportation by U. S. Marshals.

             Prosecutors should complete a form requesting provisional arrest (available from OIA) in any case in which it
             appears that provisional arrest may be necessary. Once it is completed, it may be emailed directly to the OIA
             attorney or team responsible for the country in which the fugitive has been found or is believed to be located. A copy
             of the charging document, arrest warrant, and any other necessary documents to support the provisional arrest
             request to that country should be forwarded to OIA.

             The form was created with both federal and state cases in mind. Thus, Assistant United States Attorneys are free to
             share the form with state and local prosecutors working on extradition cases. State prosecutors should email it to
             the OIA attorney who covers the relevant country.

             [cited in JM 9-15.700]

             [updated April 2018]


               9-15.240 - DOCUMENTS REQUIRED IN SUPPORT OF REQUEST FOR EXTRADITION

             The request for extradition is made by diplomatic note prepared by the Department of State and transmitted to the
             foreign government through diplomatic channels. The documents specified in the treaty must accompany the




3 of 9                                                                                                                              5/15/2019, 3:31 PM
9-15.000 - International Extradition And Related Matters | JM | Departme...   https://www.justice.gov/jm/jm-9-15000-international-extradition-and-rel...
                           Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 5 of 282
             extradition request. The Office of International Affairs (OIA) attorney will advise the prosecutor of the documentary
             requirements and provide exemplars, but it is the responsibility of the prosecutor to prepare and assemble the
             documents. The OIA attorney will review and approve the draft documents. Once the documents are finalized,
             following consultation with OIA, the prosecutor forwards the original and an OIA-specified number of copies to OIA
             in time for the documents to be translated, assembled, authenticated, and sent through the Department of State to
             the foreign government within any specified deadline.

             Although variations exist, extradition requests generally are composed of:

                     An affidavit from the prosecutor explaining the facts of the case and the charged offenses.

                     Copies of the statutes alleged to have been violated and the statute of limitations.

                     If the fugitive has not been prosecuted, certified copies of the arrest warrant and complaint or indictment.

                     Evidence, which may need to be in the form of witness affidavits, reports or documentary evidence, or
                     summaries thereof, establishing that the crime was committed, including sufficient evidence (i.e., photograph,
                     fingerprints, and affidavit of identifying witness) to establish the defendant's identity.

                     If the fugitive has been convicted, a certified copy of the order of judgment and committal establishing the
                     conviction, and an affidavit (i) stating that the sentence was not served or was only partially served, (ii)
                     specifying the amount of time remaining to be served, and (iii) providing evidence concerning identity.

             Prosecutors should be aware that while there are few workable defenses to extradition, appeals and delays are
             common. Fugitives may be able to contest extradition on the basis of minor inconsistencies resulting from clerical or
             typographical errors. Although it may be possible to remedy these alleged defects, that process takes time.
             Therefore, pay careful attention to detail in preparing the documents.

             [cited in JM 9-15.230]

             [updated April 2018]


               9-15.250 - PROCEDURE AFTER ASSEMBLING DOCUMENTS

             After assembling the documents required in support of extradition, the prosecutor should review them carefully to
             ensure that all names, dates, and charges mentioned in the affidavit and accompanying exhibits are consistent, and
             then forward the documents to OIA for review. Prosecutors should not execute affidavits, nor have witnesses do so,
             until the OIA attorney who covers the country approves the drafts.

             Once the drafts have been approved by OIA, the prosecutor should forward the original(s) and an OIA-specified
             number of copies of the entire package to OIA. OIA can submit the package for translation on behalf of the
             prosecutor. Translations can take three weeks to complete, even for common languages. The cost of translating the
             extradition package will be billed to the U.S. Attorney’s Office or State prosecutor’s office requesting extradition.
              See JM 9-15.900. OIA secures the required certifications on the original extradition documents and transmits it to
             the Department of State.

             [updated April 2018]


               9-15.300 - PROCEDURE IN THE FOREIGN COUNTRY

             The Department of State will send the extradition documents and the translation, if any, to the U.S. Embassy in the
             foreign country, which will present them under cover of a diplomatic note formally requesting extradition to the
             appropriate agency of the foreign government, usually the foreign ministry. The request and supporting documents
             are then forwarded to the foreign court or other body responsible for determining whether the requirements of the




4 of 9                                                                                                                              5/15/2019, 3:31 PM
9-15.000 - International Extradition And Related Matters | JM | Departme...   https://www.justice.gov/jm/jm-9-15000-international-extradition-and-rel...
                           Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 6 of 282
             treaty and the country's domestic law have been met.

             In general, the foreign government's decision on the extradition request is based on the request itself and any
             evidence presented by the fugitive. Because the U.S. prosecutor will not have the opportunity to appear before the
             foreign court, the written submission, particularly the prosecutor's affidavit, must be as persuasive as possible. This
             is essential when the charges are based on statutes unique to U. S. law, such as RICO or CCE.

             Though factual defenses to extradition are limited, the fugitive may delay a decision through procedural challenges.
             The determination of extraditability is often subject to review or appeal. Prediction of the time required to return an
             individual to the United States is difficult and depends on the circumstances of the individual case and the practice
             of the foreign country involved.

             [updated April 2018]


               9-15.400 - RETURN OF THE FUGITIVE

             Once the foreign authorities notify the Criminal Division’s Office of International Affairs (OIA) or the U.S. Embassy
             that the fugitive is ready to be surrendered, OIA will inform the prosecutor and arrange with the appropriate law
             enforcement agency, most often the U. S. Marshals Service, for agents to escort the fugitive to the United States. U.
             S. Marshals provide the escort even in a State case. However, in some cases arrangements are made for State or
             other federal law enforcement agents to accompany the U.S. Marshals or conduct the escort themselves. If the
             fugitive is a foreign national, OIA will ask the DHS to authorize Significant Public Benefit Parole to permit the foreign
             national to enter the country. If the fugitive is a U.S. citizen, a valid U.S. travel document will be required for the
             fugitive’s travel to the United States. The State Department is responsible for issuing U.S. travel documents,
             including passports for U.S. citizens. OIA can provide AUSAs with the appropriate points of contact at the State
             Department.

             [updated April 2018]


               9-15.500 - POST EXTRADITION CONSIDERATIONS—LIMITATIONS ON FURTHER PROSECUTION

             Every extradition treaty limits extradition to certain offenses. As a corollary, all extradition treaties restrict
             prosecution or punishment of the fugitive to the offense for which extradition was granted unless (1) an offense was
             committed after the fugitive's extradition or (2) the fugitive remains in the jurisdiction that requested extradition after
             expiration of a reasonable time (generally specified in the extradition treaty itself) following acquittal or completion of
             his or her punishment. This limitation is referred to as the Rule of Specialty. Federal prosecutors who wish to
             proceed against an extradited person on charges other than those for which extradition was granted must contact
             the Office of International Affairs (OIA) for guidance regarding the availability of a waiver of the Rule by the sending
             State.

             Frequently, defendants who have been extradited to the United States attempt to dismiss or limit the government's
             case against them by invoking the Rule of Specialty. There is a split in the courts on whether the defendant has
             standing to raise specialty: some courts hold that only a party to the Treaty (i.e., the sending State) may complain
             about an alleged violation of the specialty provision, other courts allow the defendant to raise the issue on his or her
             own behalf, and still other courts take a middle position and allow the defendant to raise the issue if it is likely that
             the sending State would complain as well. Whenever a defendant raises a specialty claim, the prosecutor should
             contact OIA for assistance in responding.

             OIA attorneys are subject-matter experts on extradition, and OIA is responsible for ensuring that the government’s
             position in such cases remains consistent. Federal prosecutors should consult with OIA regarding issues raised by
             a fugitive after return to the United States regarding his or her extradition.

             [updated April 2018]




5 of 9                                                                                                                              5/15/2019, 3:31 PM
9-15.000 - International Extradition And Related Matters | JM | Departme...   https://www.justice.gov/jm/jm-9-15000-international-extradition-and-rel...
                           Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 7 of 282

               9-15.600 - ALTERNATIVES TO EXTRADITION

             A fugitive may not be subject to extradition for any number of reasons, if he or she is a national of the country of
             refuge and that country does not extradite its nationals, the crime is not an extraditable offense, the statute of
             limitations has run in the foreign country, or the fugitive has been prosecuted in the country of refuge or in another
             country for the same conduct for which extradition is requested.

             There may be alternative methods available to secure the return of the fugitive or to limit his or her ability to live or
             travel overseas. OIA will advise the prosecutor concerning the availability of these methods. These alternative
             methods are discussed in JM 9-15.610- 650.

             [cited in JM 9-15.225]

             [updated April 2018]


               9-15.610 - DEPORTATIONS, EXPULSIONS, OR OTHER LAWFUL METHODS OF RETURN

             If the fugitive is not a national or lawful resident of the country in which he or she is located, the Criminal Division’s
             Office of International Affairs (OIA), through the Department of State or other channels, may ask that country to
             deport, expel, or otherwise effectuate the lawful return of the fugitive to the United States.

             In United States v. Alvarez-Machain, 504 U.S. 655 (1992), the Supreme Court held that a court has jurisdiction to try
             a criminal defendant even if the defendant was abducted from a foreign country against his or her will by United
             States agents. Though this decision reaffirmed the long-standing proposition that personal jurisdiction is not affected
             by claims of abuse in the process by which the defendant is brought before the court, see Ker v. Illinois, 119 U.S.
             436 (1886); Frisbie v. Collins, 342 U.S. 519 (1952), it sparked concerns about potential violations of foreign
             sovereignty, territorial integrity, and criminal law.

             Due to the sensitivity of abducting defendants from a foreign country, prosecutors may not take steps to secure
             custody over persons outside the United States (by government agents or the use of private persons, like bounty
             hunters or private investigators) by means of Alvarez-Machain type returns without advance approval by the
             Department of Justice. Prosecutors must consult with OIA before they undertake any such operation. If a prosecutor
             anticipates that a defendant may raise a claim that his return was illegal, the prosecutor must consult with OIA
             before such return.

             Fugitives deported to the United States or otherwise legally returned without a formal order of extradition may claim
             that they were returned illegally to the United States. The courts generally dispose of those arguments under the
             Ker-Frisbie doctrine.

             [cited in JM 9-15.600]

             [updated April 2018]


               9-15.630 - LURES

             A lure involves using a subterfuge to entice a criminal defendant to leave a foreign country so that he or she can be
             arrested in the United States, in international waters or airspace, or in a third country for subsequent extradition,
             expulsion, or deportation to the United States. Lures can be complicated schemes or they can be as simple as
             inviting a fugitive by telephone to a party in the United States.

             Some countries will not extradite a person to the United States if the person's presence in that country was obtained
             through the use of a lure or other ruse. In addition, some countries may view a lure of a person from its territory as
             an infringement on its sovereignty or criminal law. Consequently, a prosecutor must consult with the Office of




6 of 9                                                                                                                              5/15/2019, 3:31 PM
9-15.000 - International Extradition And Related Matters | JM | Departme...   https://www.justice.gov/jm/jm-9-15000-international-extradition-and-rel...
                           Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 8 of 282
             International Affairs (OIA) and secure approval from the Criminal Division before undertaking a lure. Prosecutors
             contemplating a lure should consult with OIA as early as possible. If OIA concurs with the lure proposal, OIA will
             recommend that a Deputy Assistant Attorney General (DAAG) in the Criminal Division approve the lure. Lure
             approval authority resides with the DAAG.

             [updated April 2018]


               9-15.635 - INTERPOL RED NOTICES

             An Interpol Red Notice is an international “lookout” and is the closest instrument to an international arrest warrant in
             use today. Please be aware that if a fugitive is arrested pursuant to a Red Notice, the prosecutor's office is obligated
             to do whatever work is required to produce the necessary extradition documents within the time limits prescribed by
             the controlling extradition treaty or, in the absence of a treaty, the arresting country’s domestic law, whenever and
             wherever the fugitive is arrested. Further, the prosecutor's office is obliged to pay the expenses pursuant to the
             controlling treaty.

             Interpol Red Notices are useful when the fugitive's location or countries to which he or she may travel, are unknown.
             Red Notices may be broadly distributed or tailored specifically to countries to which it is believed the fugitive will
             travel. For additional information about Interpol Red Notices, see www.interpol.int//INTERPOL-expertise/Notices .

             Because many countries will arrest a fugitive based solely on a Red Notice, it is the responsibility of the prosecutor
             to inform Interpol if a Red Notice should be withdrawn.

             [updated April 2018]


               9-15.640 - REVOCATION OF U.S. PASSPORTS

             The Department of State may revoke the passport of a U.S. citizen who is the subject of an outstanding Federal or
             State warrant. Revocation of a U.S. passport can result in loss of the fugitive's lawful residence status in a foreign
             country, which may lead to his or her deportation.

             [updated April 2018]


               9-15.650 - FOREIGN PROSECUTION

             If the fugitive has taken refuge in the country of which he or she is a national, and is thereby not extraditable, it may
             be possible to ask that country to prosecute the individual for the crime that was committed in the United States.
             This can be an expensive and time consuming process and in some countries domestic prosecution is limited to
             certain specified offenses. In addition, a request for domestic prosecution in a particular case may conflict with U.S.
             law enforcement efforts to change the "non-extradition of nationals" law or policy in the foreign country. Whether this
             option is available or appropriate should be discussed with OIA.

             [cited in JM 9-15.600]


               9-15.700 - FOREIGN EXTRADITION AND PROVISIONAL ARREST REQUESTS

             Foreign requests for extradition of fugitives located in the United States are ordinarily submitted by the embassy of
             the country making the request to the Department of State, which reviews and forwards them to the Criminal
             Division's Office of International Affairs (OIA). Such requests may seek the fugitive’s provisional arrest for purposes
             of extradition or may seek extradition and be fully supported by all documents required under the applicable treaty.
             (Under more contemporary extradition treaties, requests for provisional arrest may be transmitted directly to the
             Department of Justice if the treaty permits. See JM 9-15.230 for an explanation of provisional arrest.)




7 of 9                                                                                                                              5/15/2019, 3:31 PM
9-15.000 - International Extradition And Related Matters | JM | Departme...   https://www.justice.gov/jm/jm-9-15000-international-extradition-and-rel...
                           Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 9 of 282
             The Department of State works with OIA to determine compliance with the treaty requirements. The Department of
             State will separately verify in a transmission to OIA that there is a treaty in force between the United States and the
             country making the request, that the crime or crimes are extraditable offenses under the terms of the treaty, and that
             the supporting documents are properly certified.

             When OIA receives a foreign extradition request, in summary, the following occurs:

                  1. OIA reviews the request, and, if it is sufficient and appropriate, forwards it to the U.S. Attorney’s Office in the
                     district where the fugitive is located.
                  2. An Assistant United States Attorney will be assigned to the case and will seek a warrant for the fugitive’s
                     arrest. Once arrested, the fugitive is brought before the magistrate judge or the district judge, who informs
                     the fugitive of the reasons for the arrest and the nature of the proceedings. The prosecutor, when appearing
                     in court in support of the request for extradition, is representing the United States in fulfilling its obligations
                     under the extradition treaty.
                  3. The government opposes bond in extradition cases.
                  4. Neither the Federal Rules of Evidence nor the Federal Rules of Criminal Procedure apply. Fed. R. Evid.
                     1101(d)(3), Fed. R. Crim. P. 1(a)(5)(A). Both the extradition statute, 18 U.S.C.§ 3184, and the local rules of
                     most federal courts provide that a magistrate judge may conduct extradition proceedings.
                  5. A hearing under 18 U.S.C. § 3184 is scheduled to determine whether the fugitive is extraditable. When
                     scheduling the extradition hearing in cases of provisional arrest, prosecutors should ensure that courts are
                     cognizant of the time allotted in the treaty for submission of the documents in support of the request.
                     Prosecutors should also take into account the transmission of the documents from the Department of State
                     to the court and counsel. If the court finds the fugitive to be extraditable, it certifies the extradition and sends
                     the record to the Secretary of State, who decides whether to surrender the fugitive. In some cases a fugitive
                     may waive the extradition process or consent to extradition.
                  6. Although the certification of extradition following the hearing is not appealable (by either the fugitive or the
                     government), the fugitive may petition for a writ of habeas corpus under 28 U.S.C. § 2241 as soon as the
                     certification is issued. The district court's decision on the writ of habeas corpus is subject to appeal, and the
                     extradition may be stayed if the court so orders.
                  7. Prosecutors must notify OIA immediately if a habeas petition is filed.
                  8. Following the decision of the Secretary of State (or his or her designees) to issue the surrender warrant, OIA
                     notifies the foreign government and arranges for the transfer of the fugitive to the custody of the agents of the
                     country requesting extradition.

             OIA attorneys are subject-matter experts on extradition, and OIA is responsible for ensuring that the government’s
             position in such cases remains consistent. Therefore, prosecutors must consult with OIA regarding both pleadings
             and significant legal issues arising in extradition litigation.

             [updated June 2018]


               9-15.800 - PLEA AGREEMENTS AND RELATED MATTERS—PROHIBITION

             Persons who are cooperating with a prosecutor may try to include a "no extradition" clause in their plea agreements.
             Such agreements, whether formal or informal, may be given effect by the courts. If a foreign country subsequently
             requests the person's extradition, the United States faces the unpleasant dilemma of breaching its solemn word
             either to the person involved or to its treaty partner. Petition of Geisser, 627 F.2d 745 (5th Cir. 1980), describes the
             enormous practical problems of resolving such a dilemma. Related matters involve agreements with potential
             witnesses to prevent or delay their removal.

             Prosecutors may not agree either formally or informally to prevent or delay extradition or removal unless they submit
             a written request for authorization, and receive an express written approval from the Assistant Attorney General,
             Criminal Division. Requests should be submitted to the Office of International Affairs (OIA) after endorsement by the




8 of 9                                                                                                                              5/15/2019, 3:31 PM
9-15.000 - International Extradition And Related Matters | JM | Departme...    https://www.justice.gov/jm/jm-9-15000-international-extradition-and-rel...
                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 10 of 282
             head of the section or office responsible for supervising the case.

             Similarly, prosecutors may not agree, either formally or informally, absolutely not to share with a foreign government
             evidence provided by an individual or entity without prior approval from OIA. (Prosecutors may, however, without
             seeking OIA approval, agree with individuals or entities that they will share such evidence only under the same
             conditions that bind U.S. prosecutors, as long as any such agreement does not discriminate against foreign
             authorities.) OIA will work with prosecutors to ensure that production of evidence and information developed in U.S.
             cases is consistent with U.S. law enforcement interests as well as treaty obligations. In appropriate cases, OIA can
             invoke provisions of the treaty to ensure that foreign authorities use the evidence produced consistent with any
             conditions or limitations that may apply to disclosure or use of the evidence.


             [cited in JM 9-16.020; JM 9-73.510][updated June 2018]


               9-15.900 - COSTS RELATING TO EXTRADITIONS

             In general, translation costs associated with the extradition of fugitives from abroad are borne by the requesting
             USAO or state prosecutor’s office. In extraditions in federal cases, the U.S. Marshals Service generally pays the
             transportation and lodging costs associated with transporting a prisoner back to the United States. Translation costs
             associated with a foreign government’s request for extradition are generally borne by the foreign government.
             Prosecutors should contact OIA for additional information in specific cases.

             [updated June 2018]

             ‹ 9-14.000 - Transfers And Obtaining Prisoners For           up                9-16.000 - Pleas - Federal Rule Of Criminal
             Prosecution                                                                                                Procedure 11 ›




9 of 9                                                                                                                               5/15/2019, 3:31 PM
Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 11 of 282




                EXHIBIT D
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 12 of 282


                                                                                                                                                                 1




                                                                        109TH CONGRESS                                                                   TREATY DOC.
                                                                                       "                            SENATE                          !
                                                                           2d Session                                                                      109–14




                                                                                         EXTRADITION AGREEMENT WITH THE
                                                                                                 EUROPEAN UNION




                                                                                                                 MESSAGE
                                                                                                                     FROM



                                                                            THE PRESIDENT OF THE UNITED STATES
                                                                                                                 TRANSMITTING

                                                                            AGREEMENT ON EXTRADITION BETWEEN THE UNITED STATES OF
                                                                             AMERICA AND THE EUROPEAN UNION (EU), SIGNED ON JUNE
                                                                             25, 2003 AT WASHINGTON, TOGETHER WITH TWENTY-TWO BI-
                                                                             LATERAL INSTRUMENTS WHICH SUBSEQUENTLY WERE SIGNED
                                                                             BETWEEN THE UNITED STATES AND EACH EUROPEAN UNION
                                                                             MEMBER STATE IN ORDER TO IMPLEMENT THE AGREEMENT
                                                                             WITH THE EU. THE AGREEMENT INCLUDES AN EXPLANATORY
                                                                             NOTE WHICH IS AN INTEGRAL PART OF THE AGREEMENT




                                                                            SEPTEMBER 28, 2006.—Agreement was read the first time, and together
                                                                              with the accompanying papers, referred to the Committee on Foreign
                                                                              Relations and ordered to be printed for the use of the Senate



                                                                                                    U.S. GOVERNMENT PRINTING OFFICE
                                                                            49–118 ★ (STAR PRINT)               WASHINGTON    :   2006
erowe on PRODPC61 with HEARING




                                                                                                                                                                       E:\Seals\Congress.#13




                                 VerDate Aug 31 2005   06:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00001   Fmt 4012   Sfmt 4012     E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 13 of 282




                                                                                                    LETTER OF TRANSMITTAL


                                                                                                THE WHITE HOUSE, September 28, 2006.
                                                                      To the Senate of the United States:
                                                                         With a view to receiving the advice and consent of the Senate to
                                                                      ratification, I transmit herewith the Agreement on Extradition be-
                                                                      tween the United States of America and the European Union (EU),
                                                                      signed on June 25, 2003, at Washington, together with 22 bilateral
                                                                      instruments that subsequently were signed between the United
                                                                      States and European Union Member States in order to implement
                                                                      the Agreement with the EU, and an explanatory note that is an in-
                                                                      tegral part of the Agreement. I also transmit, for the information
                                                                      of the Senate, the report of the Department of State with respect
                                                                      to the Agreement and bilateral instruments. The bilateral instru-
                                                                      ments with three EU Member States, Estonia, Latvia, and Malta,
                                                                      take the form of comprehensive new extradition treaties, and there-
                                                                      fore will be submitted individually.
                                                                         A parallel agreement with the European Union on mutual legal
                                                                      assistance, together with bilateral instruments will be transmitted
                                                                      to the Senate separately. These two agreements are the first law
                                                                      enforcement agreements concluded between the United States and
                                                                      the European Union. Together they serve to modernize and expand
                                                                      in important respects the law enforcement relationships between
                                                                      the United States and the 25 EU Member States, as well as for-
                                                                      malize and strengthen the institutional framework for law enforce-
                                                                      ment relations between the United States and the European Union
                                                                      itself.
                                                                         The U.S.-EU Extradition Agreement contains several provisions
                                                                      that should improve the scope and operation of bilateral extradition
                                                                      treaties in force between the United States and each EU Member
                                                                      State. For example, it requires replacing outdated lists of extra-
                                                                      ditable offenses included in 10 older bilateral treaties with the
                                                                      modern ‘‘dual criminality’’ approach, thereby enabling coverage of
                                                                      such newer offenses as money laundering. Another important pro-
                                                                      vision ensures that a U.S. extradition request is not disfavored by
                                                                      an EU Member State that receives a competing request for the per-
                                                                      son from another Member State pursuant to the newly created Eu-
                                                                      ropean Arrest Warrant. Finally, the Extradition Agreement sim-
                                                                      plifies procedural requirements for preparing and transmitting ex-
                                                                      tradition documents, easing and speeding the current process.
                                                                         I recommend that the Senate give early and favorable consider-
                                                                      ation to the Agreement and bilateral instruments.
                                                                                                                     GEORGE W. BUSH.
                                                                                                                       (III)
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00003   Fmt 7633   Sfmt 7633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 14 of 282




                                                                                                    LETTER OF SUBMITTAL


                                                                                                                              DEPARTMENT OF STATE,
                                                                                                                              Washington, August 2, 2006.
                                                                      The PRESIDENT,
                                                                      The White House.
                                                                         THE PRESIDENT: I have the honor to submit to you, with a view
                                                                      to its transmittal to the Senate for advice and consent to ratifica-
                                                                      tion, the Agreement on Extradition between the United States and
                                                                      the European Union (EU) (‘‘U.S.-EU Extradition Agreement’’),
                                                                      signed on June 25, 2003. Also being submitted together with the
                                                                      U.S.-EU Extradition Agreement are 22 bilateral instruments that
                                                                      were signed by the United States and EU Member States during
                                                                      2004–2006. The bilateral instruments with three EU Member
                                                                      States, Estonia, Latvia, and Malta, take the form of comprehensive
                                                                      new extradition treaties, and therefore are being submitted individ-
                                                                      ually. I recommend that the U.S.-EU Extradition Agreement, in-
                                                                      cluding an explanatory note which is an integral part of the Agree-
                                                                      ment, and the related bilateral instruments be transmitted to the
                                                                      Senate for its advice and consent to ratification. The Department
                                                                      of Justice joins me in this recommendation.
                                                                         Respectfully submitted.
                                                                                                                     CONDOLEEZZA RICE.
                                                                         Attachments:
                                                                         1. Overview and analysis of the provisions of the Agreement.
                                                                         2. Draft message to the Senate.
                                                                                               U.S.-EU EXTRADITION AGREEMENT
                                                                                                                  OVERVIEW

                                                                        The U.S.-EU Extradition Agreement selectively amends and sup-
                                                                      plements existing United States bilateral extradition treaties with
                                                                      all Member States of the EU. A counterpart Agreement on Mutual
                                                                      Legal Assistance between the United States and the European
                                                                      Union is being submitted separately.
                                                                        Both U.S.-EU Agreements have their origin in a period of inten-
                                                                      sive consultation between the United States and officials of the Eu-
                                                                      ropean Union and its then-Belgian and Spanish Presidencies, in
                                                                      the aftermath of the September 11, 2001, terrorist attacks, on ways
                                                                      of improving trans-Atlantic cooperation against terrorism. These
                                                                      discussions led to the conclusion that modernization of existing bi-
                                                                      lateral extradition treaties between the United States and EU
                                                                      Member States would be a valuable step, because a number of such
                                                                      treaties were concluded in the early 20th century and do not reflect
                                                                      more recent improvements in extradition practice. By concluding
                                                                                                                       (V)
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00005   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 15 of 282




                                                                                                                       VI

                                                                      agreements with the European Union, the United States could
                                                                      achieve uniform improvements and expansions in coverage across
                                                                      much of Europe. In addition, the U.S.-EU Agreements would en-
                                                                      able the strengthening of an emerging institutional relationship on
                                                                      law enforcement matters between the United States and the Euro-
                                                                      pean Union, during a period when the EU is actively harmonizing
                                                                      national criminal law procedures and methods of international co-
                                                                      operation.
                                                                         Negotiation of the U.S.-EU Agreements were conducted during
                                                                      2002 and 2003. The European Union’s delegation was led by offi-
                                                                      cials from Denmark and Greece, which held the EU’s rotating Pres-
                                                                      idency at that time, and also included officials from the Council
                                                                      and Commission. After the U.S.-EU Agreements were signed on
                                                                      June 25, 2003, the United States pursued negotiation with each
                                                                      Member State of implementing bilateral extradition instruments.
                                                                      Initial efforts focused on the fifteen states which were members of
                                                                      the European Union at the time the U.S.-EU Agreements were
                                                                      signed, and then expanded to the additional ten states that joined
                                                                      the EU in 2004. The last of the bilateral instruments were signed
                                                                      on June 9, 2006.
                                                                         The U.S.-EU Extradition Agreement and bilateral instruments
                                                                      are regarded as self-executing treaties under U.S. law, and thus
                                                                      will not require implementing legislation for the United States.
                                                                      With respect to implementation within the European Union, there
                                                                      is greater complexity. The EU, as a Contracting Party, is respon-
                                                                      sible for implementation of the obligations contained in the U.S.-
                                                                      EU Extradition Agreement, even though practical application of
                                                                      those obligations would occur at the Member State level. The EU
                                                                      Council would monitor implementation, and empower the Presi-
                                                                      dency as necessary to ensure that Member States comply in all re-
                                                                      spects. EU Member States, while formally not Contracting Parties
                                                                      to the U.S.-EU Extradition Agreement, are bound to its provisions
                                                                      under internal EU law. The Member States also would have inter-
                                                                      national obligations to the United States under the bilateral instru-
                                                                      ments. Most Member States, in order to comply with the require-
                                                                      ments of their domestic constitutional order, are, like the United
                                                                      States, pursuing domestic processes in order to ratify both the
                                                                      U.S.-EU Extradition Agreement and the bilateral instrument. A
                                                                      number of Member States also secured domestic parliamentary en-
                                                                      dorsement of the U.S.-EU Extradition Agreement prior to its signa-
                                                                      ture.
                                                                         The following is an article-by-article description of the provisions
                                                                      of the U.S.-EU Extradition Agreement.
                                                                         The Preamble underscores that cooperation between the United
                                                                      States and European Union Member States serves to protect demo-
                                                                      cratic society and our common values, including the rights of indi-
                                                                      viduals and the rule of law.
                                                                         Article 1 (‘‘Object and Purpose’’) states that the United States
                                                                      and the EU undertake to provide enhancements to cooperation in
                                                                      the context of applicable extradition relations between the United
                                                                      States and individual EU Member States, in the manner provided
                                                                      in the U.S.-EU Extradition Agreement. Since extradition between
                                                                      the United States and EU Member States is carried out pursuant
                                                                      to bilateral extradition treaties, this phrasing underscores the obli-
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00006   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 16 of 282




                                                                                                                       VII

                                                                      gation to supplement and, where necessary, modify these existing
                                                                      bilateral treaties to effectuate the terms of the U.S.-EU Extradition
                                                                      Agreement.
                                                                         Article 2 (‘‘Definitions’’) defines three terms used frequently in
                                                                      the U.S.-EU Extradition Agreement: ‘‘Contracting Parties,’’ ‘‘Mem-
                                                                      ber States,’’ and ‘‘Ministry of Justice.’’
                                                                         Article 2(1) provides that the Contracting Parties to the U.S.-EU
                                                                      Extradition Agreement are the United States and the European
                                                                      Union. Under Articles 24 and 38 of the Treaty of European Union,
                                                                      the European Union may enter into international agreements in
                                                                      the area of criminal judicial cooperation. The Member State then
                                                                      holding the rotating Presidency (Denmark, followed by Greece) led
                                                                      negotiations for the European Union. At the conclusion of negotia-
                                                                      tions, Greece was authorized unanimously by the European Council
                                                                      to sign the U.S.-EU Extradition Agreement on behalf of the Euro-
                                                                      pean Union.
                                                                         Article 3 (‘‘Scope of application’’) (1) provides that the Con-
                                                                      tracting Parties shall ensure that the provisions of the U.S.-EU Ex-
                                                                      tradition Agreement are applied in relation to existing bilateral ex-
                                                                      tradition treaties between the United States and EU Member
                                                                      States. Thus the EU is responsible as the Party to the Agreement
                                                                      for ensuring that Member States make the necessary changes in
                                                                      their bilateral extradition relationships with the United States.
                                                                         The remainder of Article 3(1) specifies the manner in which ex-
                                                                      isting bilateral extradition treaties between the United States and
                                                                      EU Member States are affected by Articles 4–14 of the U.S.-EU Ex-
                                                                      tradition Agreement. Some of these articles serve to supplement or
                                                                      modify the existing provisions in all bilateral extradition treaties
                                                                      between the United States and EU Member States, while others
                                                                      only affect certain bilateral treaties. There were two main reasons
                                                                      for this approach. One was to update a significant number of out-
                                                                      moded extradition treaties in force between the United States and
                                                                      EU Member States that were 35 to 100 years old, but not to affect
                                                                      more modern treaties that already had similar or identical provi-
                                                                      sions to those contained in the U.S.-EU Extradition Agreement.
                                                                      The other reason was that certain provisions contained in the U.S.-
                                                                      EU Extradition Agreement facilitated cooperation to a greater ex-
                                                                      tent than some existing bilateral treaties. Article 3 therefore en-
                                                                      sures that the U.S.-EU Extradition Agreement’s provisions affect
                                                                      only those bilateral treaties that would be enhanced thereby.
                                                                         Accordingly, paragraph 1(a) provides that Article 4 (applying a
                                                                      ‘‘dual criminality’’ approach to extraditable offenses) replaces the
                                                                      extraditable offense provisions of older treaties in which extradition
                                                                      is available only with respect to a list of specified offenses. Para-
                                                                      graph 1(b) provides that Article 5 (streamlining the formal process
                                                                      of authenticating and transmitting extradition requests) replaces
                                                                      the existing corresponding provisions of all existing treaties. Para-
                                                                      graph 1(c) provides that Article 6 (authorizing direct transmission
                                                                      of provisional arrest requests between justice ministries) applies
                                                                      only where the existing treaty does not already have such a provi-
                                                                      sion. Paragraph 1(d) provides that Article 7 (authorizing delivery
                                                                      of the formal extradition request to the embassy of the requested
                                                                      State in the requesting State in order to satisfy the time restric-
                                                                      tions for detaining a person provisionally arrested) supplements ex-
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00007   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 17 of 282




                                                                                                                      VIII

                                                                      isting bilateral treaty provisions. Paragraph 1(e) provides that Arti-
                                                                      cle 8 (setting forth the procedure for the request and submission
                                                                      of supplemental information) applies to the extent the existing
                                                                      treaty does not already have such a procedure. Paragraph 1(f) pro-
                                                                      vides that Article 9 (authorizing temporary surrender of persons)
                                                                      applies only where the existing treaty does not already have such
                                                                      a provision. Paragraph 1(g) provides that Article 10 (setting forth
                                                                      the procedure for deciding among competing extradition requests,
                                                                      including requests for surrender among European Union Member
                                                                      States under the European Arrest Warrant) both replaces the com-
                                                                      peting request provision of all existing treaties, and supplements
                                                                      any existing treaty that does not already have such a provision.
                                                                      Paragraph 1(h) provides that Article 11 (authorizing simplified ex-
                                                                      tradition or waiver of extradition) applies only where the existing
                                                                      treaty does not already have such a provision. Paragraph 1(i) pro-
                                                                      vides that Article 12 (setting forth the procedure for transit) ap-
                                                                      plies only to the extent that the existing treaty does not already
                                                                      have such a procedure. Paragraph 1(j) provides that Article 13
                                                                      (governing capital punishment) may be applied in place of the cor-
                                                                      responding provision of the existing treaty. Finally, paragraph 1(k)
                                                                      provides that Article 14 (setting forth the procedure governing the
                                                                      treatment of sensitive information in a request) applies where the
                                                                      existing treaty does not already have such a provision.
                                                                         The extent to which current individual extradition treaties with
                                                                      EU Member States are modified or supplemented by application of
                                                                      these substantive provisions is described later in this analysis, on
                                                                      a country-by-country basis.
                                                                         Article 3(2) elaborates on the EU’s obligation to ensure the appli-
                                                                      cation of the provisions of the U.S.-EU Extradition Agreement by
                                                                      its Member States. Specifically, the EU shall ensure that each
                                                                      Member State acknowledges the consequential changes to its exist-
                                                                      ing bilateral extradition treaty by entering into a written ‘‘instru-
                                                                      ment’’ with the United States, that is, a free-standing international
                                                                      agreement binding under international law. The EU also must en-
                                                                      sure that countries acceding to the European Union after the entry
                                                                      into force of the U.S.-EU Extradition Agreement and having extra-
                                                                      dition treaties with the United States conclude bilateral instru-
                                                                      ments with the United States after accession or preferably prior
                                                                      thereto.
                                                                         Paragraph 3 states that the U.S.-EU Extradition Agreement
                                                                      shall apply in extradition relations between the United States and
                                                                      a new Member State from the date of notification that internal pro-
                                                                      cedures for the bilateral instrument have been completed.
                                                                         There are both legal and practical reasons for the requirement of
                                                                      a bilateral instrument between the United States and each EU
                                                                      Member State. As a matter of international law, the conclusion of
                                                                      a bilateral instrument conveys to the United States the sovereign
                                                                      consent of the Member State to the changes required in treaties
                                                                      concluded and applied at the bilateral level, rather than relying en-
                                                                      tirely on the effect of EU internal law to ensure application of
                                                                      changes in bilateral treaties to which the European Union itself is
                                                                      not party.
                                                                         In addition, as a practical matter, since extradition treaties are
                                                                      litigated and interpreted extensively in national courts, it was seen
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00008   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 18 of 282




                                                                                                                       IX

                                                                      as important to delineate in instruments concluded at the bilateral
                                                                      level the changes made by the U.S.-EU Extradition Agreement in
                                                                      these bilateral treaties. The consequential changes are set out ei-
                                                                      ther in a revised integrated text of the particular treaty (included
                                                                      as an Annex to the instrument) or in provisions placed in the in-
                                                                      strument itself specifically delineating the new operative language.
                                                                      Conclusion of bilateral instruments thus serves to ease application
                                                                      of the revised treaties for practititioners and the judiciary.
                                                                         Article 4 (‘‘Extraditable offenses’’) updates the provisions of ten
                                                                      older extradition treaties currently in force that use the outmoded
                                                                      approach of permitting extradition only with respect to a list of of-
                                                                      fenses set forth in the treaty. As discussed above concerning Article
                                                                      3(1)(a), Article 4 replaces the extraditable offense provisions only in
                                                                      such older treaties. The replacement provision corresponds to that
                                                                      of many other modern U.S. extradition treaties.
                                                                         Paragraph 1 defines an offense as extraditable if the conduct on
                                                                      which the offense is based is punishable under the laws in both
                                                                      States for a period exceeding one year or more severe penalty, thus
                                                                      obviating the need to renegotiate the treaty as additional offenses
                                                                      become punishable under the laws in both States; it provides for
                                                                      attempt, conspiracy and participation offenses to be considered ex-
                                                                      traditable; and it provides a minimum sentence remaining to be
                                                                      served if extradition is sought for the enforcement of a sentence al-
                                                                      ready imposed. The Parties intended to include the offenses of aid-
                                                                      ing, abetting, counseling or procuring the commission of an offense,
                                                                      as well as being an accessory to an offense, under the broad de-
                                                                      scription of participation.
                                                                         Paragraph 2 provides that if extradition is granted for an extra-
                                                                      ditable offense, it shall also be granted for any other offense speci-
                                                                      fied in the request that is punishable by one year’s imprisonment
                                                                      or less, provided that all other requirements for extradition are
                                                                      met.
                                                                         Paragraph 3 provides flexibility so that a dual-criminality deter-
                                                                      mination is not impeded by the fact that (a) each country may
                                                                      place the offense in a different category of offenses, or describe the
                                                                      offense by different terminology; (b) use of interstate transpor-
                                                                      tation, use of the mails or other facilities affecting interstate or for-
                                                                      eign commerce is a jurisdictional element of a U.S. federal offense
                                                                      for which tradition is sought; or (3) in tax, customs duties, currency
                                                                      control or import or export control cases, both States do not provide
                                                                      for the same kind of tax, duty or control.
                                                                         Finally, paragraph 4 provides that extradition shall be granted
                                                                      with regard to offenses committed outside the territory of the re-
                                                                      questing State if the requested State provides for punishment of
                                                                      the conduct in such circumstances, and where it does not, the exec-
                                                                      utive authority of the requested State, in its discretion, may grant
                                                                      extradition if all other applicable requirements for extradition are
                                                                      met.
                                                                         Article 5 (‘‘Transmission and authentication of documents’’) ad-
                                                                      dresses two separate issues. Paragraph 1 provides that trans-
                                                                      mission of requests for extradition and their supporting documents
                                                                      shall be through the diplomatic channel, including in the manner
                                                                      provided for in Article 7 (which addresses a special circumstance
                                                                      in which a state’s Embassy may receive an extradition request).
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00009   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 19 of 282




                                                                                                                           X

                                                                         Paragraph 2 provides that extradition documents bearing the
                                                                      seal or certificate of the Ministry of Justice (as defined in Article
                                                                      2) or Foreign Ministry of the requesting State are admissible as
                                                                      evidence in extradition proceedings. Under the terms of Article
                                                                      3(1)(b), this provision replaces the certification and authentication
                                                                      provisions of existing bilateral treaties. With respect to extradition
                                                                      documents intended for use in extradition proceedings in the
                                                                      United States, this procedure simplifies the often burdensome au-
                                                                      thentication procedure contained in older treaties, in a manner con-
                                                                      sistent with U.S. law, 18 U.S.C. 3190, and at the same time pro-
                                                                      vides sufficient indicia of authenticity.
                                                                         Article 6 (‘‘Transmission of requests for provisional arrest’’) is in-
                                                                      tended, pursuant to Article 3(1)(c), to supplement the terms of
                                                                      some old extradition treaties in which there is currently no provi-
                                                                      sion for provisional arrest requests to be sent directly between the
                                                                      U.S. Department of Justice and the foreign Ministry of Justice. Ar-
                                                                      ticle 6 also permits the use of Interpol as an alternative channel
                                                                      for submission of provisional arrest requests. These channels typi-
                                                                      cally are more rapid than the diplomatic channel and, therefore,
                                                                      are particularly useful for making provisional arrest requests when
                                                                      time is of the essence.
                                                                         Article 7 (‘‘Transmission of documents following provisional ar-
                                                                      rest’’) supplements the terms of existing bilateral extradition trea-
                                                                      ties between the United States and EU Member State (see Article
                                                                      3(1)(d)). It provides that the requesting State may satisfy its obliga-
                                                                      tion to transmit its extradition request and supporting documents
                                                                      within the time limit specified following the provisional arrest of
                                                                      the fugitive, by submitting them to the embassy of the requested
                                                                      State in the requesting State. This approach, already provided for
                                                                      in several recent U.S. extradition treaties, e.g. the 2001 treaty with
                                                                      Lithuania, codifies existing jurisprudence (see, e.g., United States v.
                                                                      Wiebe, 733 F.2d 549 (8th Cir. 1984), and Bozilov v. Seiffert, 983
                                                                      F.2d 140 (9th Cir., 1993)).
                                                                         For those bilateral treaties lacking such a procedure, Article 8
                                                                      (‘‘Supplemental information’’) authorizes a State making an extra-
                                                                      dition request to furnish supplemental information within a time
                                                                      period specified by the requested State, if the request for extra-
                                                                      dition otherwise would be insufficient to fulfill the treaty’s require-
                                                                      ments. Article 8 also specifies that such supplementary information
                                                                      may be requested and furnished directly between the ministries of
                                                                      justice concerned and need not be transmitted through the diplo-
                                                                      matic channel.
                                                                         Similarly, where the current bilateral treaty does not already do
                                                                      so (see Article 3(1)(f)), Article 9 (‘‘Temporary Surrender’’) provides
                                                                      a procedure for temporarily extraditing a person being proceeded
                                                                      against or serving a sentence in the requested State. The request-
                                                                      ing State shall keep the person so surrendered in custody and re-
                                                                      turn him to the requested State after the conclusion of the pro-
                                                                      ceedings, in accordance with conditions determined by mutual
                                                                      agreement of the States.
                                                                         Article 10 (‘‘Request for extradition or surrender made by several
                                                                      States’’) replaces existing provisions of bilateral extradition treaties
                                                                      concerning competing requests for extradition and supplements ex-
                                                                      isting treaties that contain no such provision (see Article 3(1)(g).
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00010   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 20 of 282




                                                                                                                       XI

                                                                      Paragraph 1 provides that the executive authority of the requested
                                                                      State shall determine to which State to surrender a person whose
                                                                      extradition is sought by more than one State. Paragraph 2 provides
                                                                      that if an EU Member State receives a request for surrender pur-
                                                                      suant to the European Arrest Warrant (‘‘EAW’’) and a request for
                                                                      extradition from the United States, the designated competent au-
                                                                      thority of the EU Member State shall determine to which State to
                                                                      surrender the person. Paragraph 3 contains a non-exhaustive list
                                                                      of factors to be considered in making a determination under either
                                                                      of these scenarios. As a result, this provision makes clear, as a
                                                                      matter of treaty law, that a EAW request to one EU Member State
                                                                      from another does not take precedence over a competing U.S. extra-
                                                                      dition request. Since the merits of both requests are judged by the
                                                                      paragraph 3 criteria, the provision bestows the same status upon
                                                                      a U.S. request for extradition as upon a request for surrender
                                                                      under the EAW, for purposes of determining which request shall be
                                                                      given priority.
                                                                         In connection with Article 10, the Explanatory Note to the U.S.-
                                                                      EU Extradition Agreement states that the Contracting Parties
                                                                      agree that this provision is not intended to affect the obligations
                                                                      of States Parties to the International Criminal Court (ICC) or the
                                                                      rights of the United States as a non-Party to the ICC. This reflects
                                                                      that the U.S.-EU Extradition Agreement does not provide a legal
                                                                      basis for the ICC to take jurisdiction over U.S. persons, or for an
                                                                      EU Member State to extradite U.S. persons to the ICC.
                                                                         Under Article 11 (‘‘Simplified extradition procedures’’), for those
                                                                      bilateral treaties that do not already contain such a provision (see
                                                                      Article 3(1)(h)), a procedure is established for surrendering the per-
                                                                      son sought as expeditiously as possible if he agrees to be surren-
                                                                      dered to the requesting State without further proceedings.
                                                                         Similarly, where the current bilateral treaty does not already do
                                                                      so (see Article 3(1)(i)), Article 12 (‘‘Transit’’), paragraphs 1 through
                                                                      3, provides a procedure for transit through the territory of one
                                                                      State of a person being surrendered to the other State by a third
                                                                      State or from the other State to a third State. If the current bilat-
                                                                      eral extradition treaty contains a transit provision that does not
                                                                      specify a procedure for cases of unscheduled landings in the transit
                                                                      State, only paragraph 3 is to be applied. Paragraph 2 also author-
                                                                      izes the detention of the person during the period of transit.
                                                                         Article 13 (‘‘Capital punishment’’) provides that when an offense
                                                                      for which extradition is sought is punishable by death under the
                                                                      laws in the requesting State but not under the laws in the re-
                                                                      quested State, the requested State may grant extradition on condi-
                                                                      tion that the death penalty shall not be imposed or, if for proce-
                                                                      dural reasons such condition cannot be complied with by the re-
                                                                      questing State, on condition that if imposed the death penalty shall
                                                                      not be carried out. This formulation is analogous to those of other
                                                                      modern U.S. extradition treaties and corresponds to the practice
                                                                      that has developed in death penalty cases. In essence, where pros-
                                                                      ecuting authorities have discretion to not seek the death penalty,
                                                                      the requested State may subject extradition to the condition that
                                                                      the death penalty not be imposed. However, where, under the pro-
                                                                      cedures applicable in the jurisdiction seeking extradition, this dis-
                                                                      cretion is not absolute, an assurance of non-imposition of the death
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00011   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 21 of 282




                                                                                                                       XII

                                                                      penalty cannot be made. In this case, extradition may be subjected
                                                                      only to the condition that if the death penalty is imposed, it shall
                                                                      not be carried out. Under Article 3(1)(j), this provision may be ap-
                                                                      plied to replace existing provisions on capital punishment or where
                                                                      the existing treaty contains no such provision.
                                                                         Under Article 14 (‘‘Sensitive information in a request’’), where a
                                                                      current bilateral treaty does not already do so (see Article 3(1)(k)),
                                                                      a procedure is established whereby a requesting State that is con-
                                                                      sidering the submission of particularly sensitive information in its
                                                                      extradition request may consult the requested State to determine
                                                                      the extent to which such information can be protected. The request-
                                                                      ing State can thereupon determine whether or not it should include
                                                                      the information in the request.
                                                                         Under Article 15 (‘‘Consultations’’), the United States and the
                                                                      European Union, as the Contracting Parties, shall consult for pur-
                                                                      poses of enabling the most effective use of the U.S.-EU Extradition
                                                                      Agreement, including to facilitate resolution of disputes regarding
                                                                      its application or interpretation.
                                                                         Article 16 (‘‘Temporal application’’) provides that the U.S.-EU Ex-
                                                                      tradition Agreement applies to offenses committed before as well as
                                                                      after it enters into force. Articles 4 (extraditable offenses) and 9
                                                                      (temporary surrender) apply to requests pending in a requested
                                                                      State at the time of the U.S.-EU Extradition Agreement’s entry
                                                                      into force; otherwise the Agreement applies only to requests for ex-
                                                                      tradition made after its entry into force.
                                                                         Article 17 (‘‘Non-derogation’’), paragraph 1, makes clear that the
                                                                      U.S.-EU Extradition Agreement’s provisions do not preclude the as-
                                                                      sertion of a ground for refusal set forth in the applicable extra-
                                                                      dition treaty in respect of a matter not governed by the U.S.-EU
                                                                      Extradition Agreement. Under paragraph 2, consultations are to
                                                                      take place between the requesting and requested States should a
                                                                      constitutional principle or judicial decision binding upon the re-
                                                                      quested State pose an impediment to the fulfillment of the obliga-
                                                                      tion to extradite, and resolution of the matter is not provided for
                                                                      in the U.S.-EU Extradition Agreement or the applicable bilateral
                                                                      extradition treaty. Such situations occasionally arise in extradition
                                                                      relations as constitutional jurisprudence evolves in national courts.
                                                                         Article 18 (‘‘Future bilateral extradition treaties with Member
                                                                      States’’) provides that the United States and EU Member States
                                                                      may conclude future bilateral extradition agreements consistent
                                                                      with the U.S.-EU Extradition Agreement. In the Explanatory Note,
                                                                      it is clarified that should measures set forth in the U.S.-EU Extra-
                                                                      dition Agreement create operational difficulties for the United
                                                                      States or a Member State, and consultations alone cannot remedy
                                                                      the difficulty, a future bilateral agreement with that Member State
                                                                      could contain an operationally feasible alternative mechanism that
                                                                      satisfies the objectives of the provision in question.
                                                                         Article 19 (‘‘Designation and notification’’) provides that the EU
                                                                      shall notify the United States of designations pursuant to Article
                                                                      2(3) (the authority designated as ‘‘Ministry of Justice’’ for purposes
                                                                      of the functions specified in the U.S.-EU Extradition Agreement) or
                                                                      10(2) (the authority competent to determine priority between a
                                                                      U.S. extradition request and a European Arrest Warrant request),
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00012   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 22 of 282




                                                                                                                       XIII

                                                                      prior to the exchange of bilateral written instruments between the
                                                                      United States and Member States under Article 3(2).
                                                                         Under Article 20 (‘‘Territorial application’’), paragraph 1, the
                                                                      U.S.-EU Extradition Agreement applies to the United States of
                                                                      America, to EU Member States, to territories for whose external re-
                                                                      lations a Member State is responsible, and to countries for whom
                                                                      the member has other duties pertaining to their external relations,
                                                                      where agreed upon by exchange of diplomatic note between the EU
                                                                      and United States, duly confirmed by the relevant Member State.
                                                                      Several EU Member States have such responsibilities; hence, this
                                                                      enables the United States and the EU to agree to include such ter-
                                                                      ritories or countries within the ambit of the U.S.-EU Extradition
                                                                      Agreement. Under paragraph 2, application of the U.S.-EU Extra-
                                                                      dition Agreement to such territories or countries may be termi-
                                                                      nated upon a six-month prior written notice through the diplomatic
                                                                      channel, again where confirmed between the United States and the
                                                                      Member State concerned.
                                                                         Article 21 (‘‘Review’’) provides that the United States and the EU
                                                                      will carry out a common review of the U.S.-EU Extradition Agree-
                                                                      ment no later than five years after its entry into force, in particular
                                                                      for purposes of addressing its practical implementation and the
                                                                      consequences of the further development of the European Union in
                                                                      relation to the subject matter of the U.S.-EU Extradition Agree-
                                                                      ment, including Article 10.
                                                                         Article 22 (‘‘Entry into force and termination’’), paragraph 1, pro-
                                                                      vides that the U.S.-EU Extradition Agreement shall enter into
                                                                      force on the first day following the third month after the date on
                                                                      which the United States and the EU have indicated that they have
                                                                      completed their internal procedures for this purpose. The exchange
                                                                      of instruments of ratification between the United States and the
                                                                      European Union shall also indicate that the bilateral instruments
                                                                      between the United States and all EU Member States have been
                                                                      completed. Paragraph 2 provides that either the United States or
                                                                      the EU may terminate the U.S.-EU Extradition Agreement by giv-
                                                                      ing written notice to the other, with such termination effective six
                                                                      months after the date of such notice.
                                                                      Bilateral Instruments between the United States and EU Member
                                                                           States implementing the U.S.-EU Extradition Agreement
                                                                         As noted above, Article 3(2) of the U.S.-EU Extradition Agree-
                                                                      ment requires the conclusion of a written instrument between the
                                                                      United States and each Member State, indicating the application
                                                                      of the Agreement’s provisions in the bilateral extradition relation-
                                                                      ship. The following discussion delineates the content and character
                                                                      of each of these instruments (except for the three that take the
                                                                      form of full treaties), and any understandings reached between the
                                                                      United States and individual Member States in the course of nego-
                                                                      tiations.
                                                                         The title chosen for the ‘‘written instrument’’ required by Article
                                                                      3(2) of the U.S.-EU Extradition Agreement varies among the Mem-
                                                                      ber States. Most Member States preferred to retain the general
                                                                      term ‘‘Instrument’’ as used in the U.S.-EU Agreement, but others
                                                                      preferred more specific descriptions utilized under their national
                                                                      law that also are consistent with the binding character of the in-
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00013   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 23 of 282




                                                                                                                       XIV

                                                                      strument under international law. Thus, instruments with several
                                                                      Member States (e.g. Germany, Czech Republic) are termed supple-
                                                                      mentary treaties, while other Member States (e.g. Austria and
                                                                      Greece) preferred the similar term ‘‘protocol.’’ Still others chose the
                                                                      more general ‘‘Agreement’’ (e.g. Netherlands, Poland).
                                                                        Each instrument first expresses the agreement of the Parties to
                                                                      apply the provisions of the U.S.-EU Extradition Agreement under
                                                                      the terms laid out in Article 3 of that Agreement. The new textual
                                                                      provisions to be applied are either specified verbatim in the instru-
                                                                      ment or set out in an annex containing a revised consolidated text.
                                                                      The United States regarded the annex form as preferable from the
                                                                      perspective of U.S. courts and practitioners called upon to interpret
                                                                      a particular extradition treaty with a Member State. A majority of
                                                                      Member States agreed. This approach will ease application of a
                                                                      number of treaties, such as the extradition treaty with Spain,
                                                                      which previously had been amended piecemeal through three proto-
                                                                      cols and only now will be available in integrated form.
                                                                        Other Member States, however, opted for non-integrated texts, in
                                                                      which only the newly operative supplemental or replacement lan-
                                                                      guage is set forth and is located in the instrument itself rather
                                                                      than in a separate annex. These Member States regarded inclusion
                                                                      of a consolidated text as not permitted by their domestic law. The
                                                                      consequence of the non-integrated approach is only that reference
                                                                      to both the instrument and the pre-existing treaty is necessary in
                                                                      order to apply the entire set of obligations between the United
                                                                      States and the Member State.
                                                                        Each instrument, for reasons of clarity, also recites the provision
                                                                      on temporal application from the U.S.-EU Extradition Agreement,
                                                                      stating that the instrument applies to offenses committed before as
                                                                      well as after it enters into force, but, in general, does not apply to
                                                                      requests made prior to its entry into force.
                                                                        Instruments with several Member States required specification
                                                                      as to their geographic scope. These states—Denmark, the Nether-
                                                                      lands and the United Kingdom—exercise foreign relations respon-
                                                                      sibilities for territories or independent countries, including apply-
                                                                      ing the European state’s law enforcement treaties on their behalf.
                                                                      However, since the geographic scope of the European Union for
                                                                      purposes of criminal justice cooperation does not necessarily extend
                                                                      to all these territories and countries, the provisions of the U.S.-EU
                                                                      Extradition Agreement would not apply to them unless specifically
                                                                      stipulated. Consequently, the relevant bilateral instruments spell
                                                                      out whether extradition relations with the United States in respect
                                                                      of these territories and countries would continue to be governed by
                                                                      the pre-existing treaties in unmodified form.
                                                                        Each bilateral instrument also contains a provision on entry into
                                                                      force and termination. Entry into force of each instrument occurs
                                                                      on the date of entry into force of the U.S.-EU Extradition Agree-
                                                                      ment, after exchange of notifications. Eighteen Member States will
                                                                      ratify both the U.S.-EU Extradition Agreement and the bilateral
                                                                      instrument, since they serve to amend bilateral treaties which pre-
                                                                      viously also were ratified. Four Member States regard formal ratifi-
                                                                      cation of the U.S.-EU Extradition Agreement as unnecessary under
                                                                      their domestic constitutional order, however, as authority in this
                                                                      respect has been deemed to have been granted to the EU, but will
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00014   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 24 of 282




                                                                                                                       XV

                                                                      ratify the implementing bilateral instrument. Three Member States
                                                                      viewed it as unnecessary to ratify even the bilateral instrument.
                                                                        Finally, in the event of termination of the U.S.-EU Extradition
                                                                      Agreement—a step that would, of course, take place between the
                                                                      Parties to this Agreement—the bilateral instrument also shall ter-
                                                                      minate. Thereupon application of the pre-existing bilateral treaties,
                                                                      which are regarded as suspended while the bilateral instruments
                                                                      are in force, would resume. The United States and the Member
                                                                      States could, however, agree bilaterally to continue to apply some
                                                                      or all of the provisions in the bilateral instrument derived from the
                                                                      U.S.-EU Extradition Agreement.
                                                                      Austria
                                                                         The bilateral extradition instrument with Austria was signed on
                                                                      July 20, 2005, and is entitled a protocol of the 1998 U.S.-Austria
                                                                      Extradition Treaty. Articles 1–6 of the bilateral protocol incor-
                                                                      porate six provisions of the U.S.-EU Extradition Agreement into
                                                                      the 1998 treaty, as follows: Article 5(1) of the U.S.-EU Extradition
                                                                      Agreement (mode of transmission of requests) replaces Article
                                                                      10(1); Article 5(2) of the U.S.-EU Extradition Agreement (certifi-
                                                                      cation, authentication or legalization requirements) replaces Article
                                                                      10(5); Article 7(1) of the U.S.-EU Extradition Agreement (trans-
                                                                      mission of requests following provisional arrest) is added as Article
                                                                      10(6); Article 8(2) of the U.S.-EU Extradition Agreement (channel
                                                                      for transmission of supplementary information) is added as Article
                                                                      11(4); Article 10 of the U.S.-EU Extradition Agreement (requests
                                                                      for extradition or surrender made by several states) replaces Arti-
                                                                      cle 17; and Article 14 of the U.S.-EU Extradition Agreement (sen-
                                                                      sitive information in a request) is added as Article 11 bis.
                                                                         With respect to final provisions, Articles 7 and 8 of the bilateral
                                                                      protocol reflect the provisions of Articles 16 (temporal application)
                                                                      and 22 (entry into force and termination) of the U.S.-EU Extra-
                                                                      dition Agreement.
                                                                      Belgium
                                                                         The bilateral extradition instrument with Belgium was signed on
                                                                      December 16, 2004. Paragraph 1 of the bilateral instrument speci-
                                                                      fies the articles of the U.S.-EU Extradition Agreement applicable
                                                                      between the United States and Belgium. Paragraph 2 provides that
                                                                      the Annex to the instrument reflects the integrated text that shall
                                                                      apply between the United States and Belgium. Paragraphs 3 and
                                                                      4 contain rules of temporal application, based on those set forth in
                                                                      Article 16 of the U.S.-EU Extradition Agreement. Paragraph 5 con-
                                                                      tains the provisions on entry into force and termination, based on
                                                                      those set forth in Article 22 of the U.S.-EU Extradition Agreement.
                                                                         The Annex integrates the applicable provisions of the U.S.-EU
                                                                      Extradition Agreement and the 1987 U.S.-Belgium Extradition
                                                                      Treaty. Seven substantive provisions of the U.S.-EU Extradition
                                                                      Agreement are incorporated into the 1987 Treaty, as follows: Arti-
                                                                      cle 5(1) of the U.S.-EU Extradition Agreement (mode of trans-
                                                                      mission of requests) replaces Article 7(1) of the 1987 Treaty; Article
                                                                      5(2) of the U.S.-EU Extradition Agreement (certification, authen-
                                                                      tication or legalization requirements) replaces Article 8; Article 7(1)
                                                                      of the U.S.-EU Extradition Agreement (transmission of requests
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00015   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 25 of 282




                                                                                                                       XVI

                                                                      following provisional arrest) is added as Article 7(5); Article 8 of
                                                                      the U.S.-EU Extradition Agreement (supplementary information) is
                                                                      added as Article 7 bis; Article 10 of the U.S.-EU Extradition Agree-
                                                                      ment (requests for extradition or surrender made by several States)
                                                                      replaces Article 13; Article 13 of the U.S.-EU Extradition Agree-
                                                                      ment (capital punishment) replaces Article 6(1); and Article 14
                                                                      (sensitive information in a request) is added as Article 8 bis.
                                                                      Cyprus
                                                                         The bilateral extradition instrument with Cyprus was signed on
                                                                      January 20, 2006. Paragraph 1 of the bilateral instrument specifies
                                                                      the articles of the U.S.-EU Extradition Agreement applicable be-
                                                                      tween the United States and Cyprus. Paragraph 2 provides that
                                                                      the Annex to the instrument reflects the integrated text that shall
                                                                      apply between the United States and Cyprus. Paragraphs 3 and 4
                                                                      contain rules of temporal application, based on those set forth in
                                                                      Article 16 of the U.S.-EU Extradition Agreement. Paragraph 5 con-
                                                                      tains the provisions on entry into force and termination, based on
                                                                      those set forth in Article 22 of the U.S.-EU Extradition Agreement.
                                                                         The Annex to the instrument integrates the applicable provisions
                                                                      of the U.S.-EU Extradition Agreement and the 1996 U.S.-Cyprus
                                                                      Extradition Treaty. Seven substantive provisions of the U.S.-EU
                                                                      Extradition Agreement are incorporated into the 1996 Treaty, as
                                                                      follows: Article 5(1) of the U.S.-EU Extradition Agreement (mode of
                                                                      transmission of requests) is the same text as the first sentence of
                                                                      Article 8(1) of the 1996 Treaty; Article 5(2) of the U.S.-EU Extra-
                                                                      dition Agreement (certification, authentication or legalization re-
                                                                      quirements) replaces Article 9; Article 7(1) of the U.S.-EU Extra-
                                                                      dition Agreement (transmission of requests following provisional
                                                                      arrest) is added to the end of Article 8(1); Article 8(2) of the U.S.-
                                                                      EU Extradition Agreement (channel for submission of supple-
                                                                      mentary information) is added as Article 8(5)(b); Article 10 of the
                                                                      U.S.-EU Extradition Agreement (requests for extradition or sur-
                                                                      render made by several States) replaces Article 14; Article 13 of the
                                                                      U.S.-EU Extradition Agreement (capital punishment) replaces Arti-
                                                                      cle 6; and Article 14 (sensitive information in a request) is added
                                                                      as Article 8(8).
                                                                      Czech Republic
                                                                        The bilateral extradition instrument with the Czech Republic
                                                                      was signed on May 16, 2006, and is entitled a second supple-
                                                                      mentary treaty to the 1925 U.S.-Czechoslovak Extradition Treaty
                                                                      and the 1935 Supplementary Extradition Treaty. Articles 1–5 and
                                                                      7–14 of the supplementary treaty incorporate twelve provisions of
                                                                      the U.S.-EU Extradition Agreement as follows: Article 4 of the
                                                                      U.S.-EU Extradition Agreement (extraditable offenses) is reflected
                                                                      in new formulations replacing Articles I and II of the 1925 Treaty;
                                                                      Articles 5(1) (mode of transmission of requests), 6 (channel of
                                                                      transmission of requests for provisional arrest) and 7(1) (trans-
                                                                      mission of requests following provisional arrest) of the U.S.-EU Ex-
                                                                      tradition Agreement are combined into a new formulation which re-
                                                                      places Article XI(2)–(4); Article 5(2) of the U.S.-EU Extradition
                                                                      Agreement (certification, authentication or legalization require-
                                                                      ments) is added as Article XI(6); Article 8 of the U.S.-EU Extra-
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00016   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 26 of 282




                                                                                                                      XVII

                                                                      dition Agreement (supplementary information) is added as Article
                                                                      XIa; Article 9 of the U.S.-EU Extradition Agreement (temporary
                                                                      surrender) is incorporated through a new formulation of Article
                                                                      VI(1), and the addition of Article VIa; Article 10 of the U.S.-EU Ex-
                                                                      tradition Agreement (requests for extradition or surrender made by
                                                                      several States) replaces Article VII; Article 11 of the U.S.-EU Ex-
                                                                      tradition Agreement (simplified extradition procedures) is added as
                                                                      Article XIc; Article 12 of the U.S.-EU Extradition Agreement (tran-
                                                                      sit) is added as Article XIIa; Article 13 of the U.S.-EU Extradition
                                                                      Agreement (capital punishment) is added as Article XIIb; and Arti-
                                                                      cle 14 of the U.S.-EU Extradition Agreement (sensitive information
                                                                      in a request) is added as Article XIb.
                                                                         With respect to final provisions, Articles 14, 16 and 17 of the bi-
                                                                      lateral supplementary treaty contain provisions on temporal appli-
                                                                      cation, entry into force and termination, based on those set forth
                                                                      in Articles 16 and 22 of the U.S.-EU Extradition Agreement.
                                                                         Although not required by the U.S.-EU Extradition Agreement,
                                                                      the United States and the Czech Republic also agreed to replace
                                                                      Article IX of the 1925 Treaty (costs) with a more modern provision,
                                                                      which is set forth in Article 6 of the bilateral supplementary treaty.
                                                                      Similarly, in Article 15 of the supplementary treaty, the United
                                                                      States and the Czech Republic agreed to a provision on periodic
                                                                      consultations between the Parties.
                                                                      Denmark
                                                                        The bilateral extradition instrument with Denmark was signed
                                                                      on June 23, 2005, and is entitled an agreement. The bilateral
                                                                      agreement, in paragraph 1, specifies the articles of the U.S.-EU Ex-
                                                                      tradition Agreement applicable between the United States and
                                                                      Denmark. Paragraph 2 provides that the Annex to the agreement
                                                                      reflects the integrated text that shall apply between the United
                                                                      States and Denmark. Paragraph 3, in accordance with Article 20
                                                                      of the U.S.-EU Extradition Agreement, provides that the instru-
                                                                      ment shall not apply to Greenland or the Faroe Islands unless the
                                                                      United States and the EU, by exchange of diplomatic notes duly
                                                                      confirmed by Denmark, subsequently agree otherwise. Paragraph 4
                                                                      contains rules of temporal application, based on those set forth in
                                                                      Article 16 of the U.S.-EU Extradition Agreement. Paragraph 5 con-
                                                                      tains the provisions on entry into force and termination, based on
                                                                      those set forth in Article 22 of the U.S.-EU Extradition Agreement.
                                                                        The Annex integrates the applicable provisions of the U.S.-EU
                                                                      Extradition Agreement and the 1972 U.S.-Denmark Extradition
                                                                      Treaty. Eleven substantive provisions of the U.S.-EU Extradition
                                                                      Agreement are incorporated into the 1972 Treaty as follows: Article
                                                                      4 of the U.S.-EU Extradition Agreement (extraditable offenses) re-
                                                                      places Articles 2, 3 and 4(2); Article 5(1) of the U.S.-EU Extradition
                                                                      Agreement (mode of transmission of requests) replaces Article
                                                                      11(1); Article 5(2) of the U.S.-EU Extradition Agreement (certifi-
                                                                      cation, authentication or legalization requirements) replaces Article
                                                                      11(5); Article 7(1) of the U.S.-EU Extradition Agreement (trans-
                                                                      mission of requests following provisional arrest) is added as Article
                                                                      11(7); Article 8(2) of the U.S.-EU Extradition Agreement (channel
                                                                      for submission of supplementary information) is added as Article
                                                                      13(3); Article 9 of the U.S.-EU Extradition Agreement (temporary
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00017   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 27 of 282




                                                                                                                      XVIII

                                                                      surrender) is added as Article 13 bis; Article 10 of the U.S.-EU Ex-
                                                                      tradition Agreement (requests for extradition or surrender made by
                                                                      several States) replaces Article 15; Article 11 of the U.S.-EU Extra-
                                                                      dition Agreement (simplified extradition procedures) is added as
                                                                      Article 13 ter; Article 12(3) of the U.S.-EU Extradition Agreement
                                                                      (transit) is added as Article 18(3); Article 13 of the U.S.-EU Extra-
                                                                      dition Agreement (capital punishment) replaces Article 8; and Arti-
                                                                      cle 14 of the U.S.-EU Extradition Agreement (sensitive information
                                                                      in a request) is added as Article 11(8).
                                                                      Estonia
                                                                        On February 8, 2006, the United States and Estonia signed a
                                                                      new bilateral extradition treaty incorporating all of the require-
                                                                      ments set forth in Articles 4–14 of the U.S.-EU Extradition Agree-
                                                                      ment. This new treaty, which is being separately transmitted to the
                                                                      Senate for advice and consent to ratification, serves as the instru-
                                                                      ment called for in Article 3 of the U.S.-EU Extradition Agreement.
                                                                      Finland
                                                                         The bilateral extradition instrument with Finland was signed on
                                                                      December 16, 2004, and is entitled a protocol to the 1976 U.S.-Fin-
                                                                      land Extradition Treaty. Paragraph 1 of the bilateral protocol
                                                                      specifies the articles of the U.S.-EU Extradition Agreement applica-
                                                                      ble between the United States and Finland. Paragraph 2 provides
                                                                      that the Annex to the protocol reflects the provisions that shall be
                                                                      applied between the United States and Finland, together with the
                                                                      unaffected provisions of the 1976 Treaty. Paragraphs 3 and 4 con-
                                                                      tain rules of temporal application, based on those set forth in Arti-
                                                                      cle 16 of the U.S.-EU Extradition Agreement. Paragraph 5 contains
                                                                      the provisions on entry into force and termination, based on those
                                                                      set forth in Article 22 of the U.S.-EU Extradition Agreement.
                                                                         The Annex sets forth the texts of provisions derived from the
                                                                      U.S.-EU Extradition Agreement that are to be applied to the 1976
                                                                      Treaty. Eleven substantive provisions of the U.S.-EU Extradition
                                                                      Agreement are incorporated therein, as follows: Article 4 of the
                                                                      U.S.-EU Extradition Agreement (extraditable offenses) replaces Ar-
                                                                      ticles 2 and 3(3); Article 5(1) of the U.S.-EU Extradition Agreement
                                                                      (mode of transmission of requests) replaces Article 13(1); Article
                                                                      5(2) of the U.S.-EU Extradition Agreement (certification, authen-
                                                                      tication or legalization requirements) replaces Article 13(5); Article
                                                                      6(2) of the U.S.-EU Extradition Agreement (channel for trans-
                                                                      mission of requests for provisional arrest) is added as Article 14(4);
                                                                      Article 7(1) of the U.S.-EU Extradition Agreement (transmission of
                                                                      requests following provisional arrest) is added as Article 13(7); Ar-
                                                                      ticle 8(2) of the U.S.-EU Extradition Agreement (channel for sub-
                                                                      mission of supplementary information) is added as Article 15(3);
                                                                      Article 9 of the U.S.-EU Extradition Agreement (temporary sur-
                                                                      render) is added as Article 16 bis; Article 10 of the U.S.-EU Extra-
                                                                      dition Agreement (requests for extradition or surrender made by
                                                                      several States) replaces Article 18; Article 11 of the U.S.-EU Extra-
                                                                      dition Agreement (simplified extradition) is added as Article 15 bis;
                                                                      Article 12(3) of the U.S.-EU Extradition Agreement (transit proce-
                                                                      dure in the event of unscheduled landing of aircraft) is added as
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00018   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 28 of 282




                                                                                                                       XIX

                                                                      Article 20(3); and Article 14 of the U.S.-EU Extradition Agreement
                                                                      (sensitive information in a request) is added as Article 20 bis.
                                                                      France
                                                                         The bilateral extradition instrument with France was signed on
                                                                      September 30, 2004. Paragraph A of Articles I–VII sets forth the
                                                                      text of the articles of the U.S.-EU Extradition Agreement applica-
                                                                      ble between the United States and France. Paragraph B of Articles
                                                                      I–VII specifies the extent to which these provisions supplement or
                                                                      replace provisions of the 1996 U.S.-France Extradition Treaty, and
                                                                      provides other necessary explanations regarding the manner in
                                                                      which the U.S.-EU Extradition Agreement is to operate. Article
                                                                      VIII and IX contain rules of temporal application, entry into force
                                                                      and termination based on those set forth in Articles 16 and 22 of
                                                                      the U.S.-EU Extradition Agreement.
                                                                         Seven provisions of the U.S.-EU Extradition Agreement are in-
                                                                      corporated into the 1996 Treaty as follows: Article 5(1) of the U.S.-
                                                                      EU Extradition Agreement (mode of transmission of requests) re-
                                                                      places Article 10(1); Article 5(2) of the U.S.-EU Extradition Agree-
                                                                      ment (certification, authentication or legalization requirements) re-
                                                                      places Article 11; Article 7(1) of the U.S.-EU Extradition Agree-
                                                                      ment (transmission of requests following provisional arrest) supple-
                                                                      ments the terms of Articles 10 and 13; Article 10 of the U.S.-EU
                                                                      Extradition Agreement (requests for extradition or surrender made
                                                                      by several states) replaces Article 17; Article 11 of the U.S.-EU Ex-
                                                                      tradition Agreement (simplified extradition procedures) supple-
                                                                      ments the terms of the 1996 Treaty; Article 13 of the U.S.-EU Ex-
                                                                      tradition Agreement (capital punishment) replaces Article 7, and
                                                                      Article 14 of the U.S.-EU Extradition Agreement (sensitive infor-
                                                                      mation in a request) supplements the provisions of the 1996 Trea-
                                                                      ty.
                                                                         With respect to declarations under Article 19 of the U.S.-EU Ex-
                                                                      tradition Agreement, France has designated the Chambre
                                                                      d’instruction de la Cour d’Appel as the competent authority that
                                                                      will decide under Article 10(2) between a U.S. request for extra-
                                                                      dition and a request for surrender pursuant to the European Arrest
                                                                      Warrant for the same individual.
                                                                      Germany
                                                                        The bilateral extradition instrument with Germany was signed
                                                                      on April 18, 2006, and is entitled a second supplementary treaty
                                                                      to the 1978 U.S.-Germany Extradition Treaty and the 1986 Supple-
                                                                      mentary Extradition Treaty. Articles 1–6 of the second supple-
                                                                      mentary treaty incorporate six U.S.-EU Extradition Agreement
                                                                      provisions into the existing bilateral extradition treaties as follows:
                                                                      Article 5(2) of the U.S.-EU Extradition Agreement (certification,
                                                                      authentication or legalization requirements) replaces Article 29;
                                                                      Article 6 of the U.S.-EU Extradition Agreement (channel for trans-
                                                                      mission of requests for provisional arrest) is added as the final sen-
                                                                      tence of Article 16(1); Article 7 of the U.S.-EU Extradition Agree-
                                                                      ment (transmission of requests following provisional arrest) is
                                                                      added as Article 16(5), with the existing Article 16(5) being renum-
                                                                      bered as 16(6); Article 10 of the U.S.-EU Extradition Agreement
                                                                      (requests for extradition or surrender made by several states) re-
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00019   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 29 of 282




                                                                                                                       XX

                                                                      places Article 17; Article 13 of the U.S.-EU Extradition Agreement
                                                                      (capital punishment) replaces Article 12; and Article 14 of the U.S.-
                                                                      EU Extradition Agreement (sensitive information in a request) is
                                                                      added as Article 15 bis.
                                                                        With respect to final provisions, Articles 7 and 8 of the second
                                                                      supplementary treaty reflect the provisions of Articles 16 (temporal
                                                                      application) and 22 (entry into force and termination) of the U.S.-
                                                                      EU Extradition Agreement.
                                                                      Greece
                                                                         The bilateral extradition instrument with Greece was signed on
                                                                      January 18, 2006, and is entitled a protocol to the 1931 U.S.-
                                                                      Greece Extradition Treaty and its 1937 protocol. Articles 1 through
                                                                      12 of the second protocol incorporate twelve provisions of the U.S.-
                                                                      EU Extradition Agreement into the existing extradition treaties, as
                                                                      follows: Article 4 of the U.S.-EU Extradition Agreement (extra-
                                                                      ditable offenses) modifies Article I and replaces Article II; Article
                                                                      5 of the U.S.-EU Extradition Agreement (mode of transmission of
                                                                      requests and certification, authentication or legalization require-
                                                                      ments) is incorporated into a formulation that replaces Article
                                                                      XI(2); Article 6 of the U.S.-EU Extradition Agreement (channel for
                                                                      transmission of request for provisional arrest) supplements the pro-
                                                                      visions of Article XI; Article 7(1) of the U.S.-EU Extradition Agree-
                                                                      ment (transmission of requests following provisional arrest) supple-
                                                                      ments the provisions of Article XI; Articles 8 (supplemental infor-
                                                                      mation), 9 (temporary surrender), 11 (simplified extradition proce-
                                                                      dures), 12 (transit), 13 (capital punishment) and 14 (sensitive infor-
                                                                      mation in a request) of the U.S.-EU Extradition Agreement gen-
                                                                      erally supplement the provisions of the existing extradition trea-
                                                                      ties. Article 10 of the U.S.-EU Extradition Agreement (requests for
                                                                      extradition or surrender made by several States) replaces Article
                                                                      VII; and Article 12 of the second protocol confirms that other provi-
                                                                      sions of the existing treaties remain in force, and that the second
                                                                      protocol shall be interpreted consistent with the U.S.-EU Extra-
                                                                      dition Agreement.
                                                                         With respect to final provisions, Articles 13 and 14 of the bilat-
                                                                      eral protocol reflect the provisions of Article 16 (temporal applica-
                                                                      tion) and 22 (entry into force and termination) of the U.S.-EU Ex-
                                                                      tradition Agreement.
                                                                      Hungary
                                                                        The bilateral extradition instrument with Hungary was signed
                                                                      on November 15, 2005, and is entitled a protocol to the 1994 U.S.-
                                                                      Hungary Extradition Treaty. Articles 1 through 5 of the bilateral
                                                                      protocol incorporate five articles of the U.S.-EU Extradition Agree-
                                                                      ment into the 1994 Treaty, as follows: Article 5(1) and 7(1) of the
                                                                      U.S.-EU Extradition Agreement (mode of transmission of requests)
                                                                      are incorporated into a formulation that replaces Article 8(1); Arti-
                                                                      cle 5(2) of the U.S.-EU Extradition Agreement (certification, au-
                                                                      thentication or legalization requirements) replaces Article 9; Article
                                                                      8(2) of the U.S.-EU Extradition Agreement (channel for submission
                                                                      of supplementary information) is added as Article 12(1A); Article
                                                                      10 of the U.S.-EU Extradition Agreement (requests for extradition
                                                                      or surrender made by several States) replaces Article 15; and Arti-
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00020   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 30 of 282




                                                                                                                       XXI

                                                                      cle 14 of the U.S.-EU Extradition Agreement (sensitive information
                                                                      in a request) is added as Article 9A.
                                                                        With respect to final provisions, Articles 6 and 7 of the bilateral
                                                                      protocol reflect the provisions of Article 16 (temporal application)
                                                                      and 22 (entry into force and termination) of the U.S.-EU Extra-
                                                                      dition Agreement.
                                                                      Ireland
                                                                         The bilateral extradition instrument with Ireland was signed on
                                                                      July 14, 2005. Paragraph 1 of the bilateral instrument specifies the
                                                                      articles of the U.S.-EU Extradition Agreement applicable between
                                                                      the United States and Ireland. Paragraph 2 provides that the
                                                                      Annex to the instrument reflects the integrated text that shall
                                                                      apply between the United States and Ireland. Paragraph 3 and 4
                                                                      contain rules of temporal application, based on those set forth in
                                                                      Article 16 of the U.S.-EU Extradition Agreement. Paragraph 5 con-
                                                                      tains the provisions on entry into force and termination, based on
                                                                      those set forth in Article 22 of the U.S.-EU Extradition Agreement.
                                                                         The Annex integrates the applicable provisions of the U.S.-EU
                                                                      Extradition Agreement and the 1983 U.S.-Ireland Extradition
                                                                      Treaty. Ten substantive provisions of the U.S.-EU Extradition
                                                                      Agreement are incorporated into the 1983 Treaty, as follows: Arti-
                                                                      cle 5(1) of the U.S.-EU Extradition Agreement (mode of trans-
                                                                      mission of requests) replaces Article VIII(1); Article 5(2) of the
                                                                      U.S.-EU Extradition Agreement (certification, authentication or le-
                                                                      galization requirements) is added as Article VIII(7); Article 7(1) of
                                                                      the U.S.-EU Extradition Agreement (transmission of requests fol-
                                                                      lowing provisional arrest) is added as Article VIII(8); Article 8(2)
                                                                      of the U.S.-EU Extradition Agreement (channel for submission of
                                                                      supplementary information) is added as Article IX(3); Article 9 of
                                                                      the U.S.-EU Extradition Agreement (temporary surrender) is added
                                                                      as Article VII bis; Article 10 of the U.S.-EU Extradition Agreement
                                                                      (requests for extradition or surrender made by several States) re-
                                                                      places Article XII; Article 11 of the U.S.-EU Extradition Agreement
                                                                      (simplified extradition procedures) is added as Article XII bis; Arti-
                                                                      cle 12(3) of the U.S.-EU Extradition Agreement (transit procedure
                                                                      in event of unscheduled landing of aircraft) is added as Article
                                                                      XV(2); Article 13 of the U.S.-EU Extradition Agreement (capital
                                                                      punishment) replaces Article VI; and Article 14 of the U.S.-EU Ex-
                                                                      tradition Agreement) sensitive information is a request) is added as
                                                                      Article VIII bis.
                                                                         With respect to declarations under Article 19 of the U.S.-EU Ex-
                                                                      tradition Agreement, Ireland has designated the High Court, or
                                                                      such other authority as it may designate, as the competent author-
                                                                      ity that will decide under Article 10(2) between a U.S. request for
                                                                      extradition and a request for surrender pursuant to the European
                                                                      Arrest Warrant for the same individual.
                                                                      Italy
                                                                        The bilateral extradition instrument will Italy was signed on
                                                                      May 3, 2006. Paragraph 1 of the bilateral instrument specifies the
                                                                      articles of the U.S.-EU Extradition Agreement applicable between
                                                                      the United States and Italy. Paragraph 2 provides that the Annex
                                                                      to the instrument reflects the integrated text that shall apply be-
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00021   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 31 of 282




                                                                                                                      XXII

                                                                      tween the United States and Italy. Paragraphs 3 and 4 contain
                                                                      rules of temporal application, based on those set forth in Article 16
                                                                      of the U.S.-EU Extradition Agreement. Paragraph 5 contains the
                                                                      provisions on entry into force and termination, based on those set
                                                                      forth in Article 22 of the U.S.-EU Extradition Agreement.
                                                                        The Annex integrates the applicable provisions of the U.S.-EU
                                                                      Extradition Agreement and the 1983 U.S.-Italy Extradition Treaty.
                                                                      Seven substantive provisions of the U.S.-EU Extradition Agree-
                                                                      ment are incorporated into the 1983 Treaty, as follows: Article 5(1)
                                                                      of the U.S.-EU Extradition Agreement (mode of transmission of re-
                                                                      quests) replaces Article X(1); Article 5(2) of the U.S.-EU Extra-
                                                                      dition Agreement (certification, authentication or legalization re-
                                                                      quirements) replaces Article X(7); Article 7(1) of the U.S.-EU Extra-
                                                                      dition Agreement (transmission of requests following provisional
                                                                      arrest) is added as Article X(8); Article 8(2) of the U.S.-EU Extra-
                                                                      dition Agreement (channel for submission of supplementary infor-
                                                                      mation) is added as Article XI(3); Article 10 of the U.S.-EU Extra-
                                                                      dition Agreement (requests for extradition or surrender made by
                                                                      several States) replaces Article XV; Article 13 of the U.S.-EU Ex-
                                                                      tradition Agreement (capital punishment) replaces Article IX; and
                                                                      Article 14 of the U.S.-EU Extradition Agreement (sensitive infor-
                                                                      mation in a request) is added as Article XI bis.
                                                                      Latvia
                                                                        On December 7, 2005, the United States and Latvia signed a new
                                                                      bilateral extradition treaty incorporating all of the requirements
                                                                      set forth in Articles 4–14 of the U.S.-EU Extradition Agreement.
                                                                      This new treaty, which is being separately transmitted to the Sen-
                                                                      ate for advice and consent to ratification, serves as the instrument
                                                                      called for in Article 3 of the U.S.-EU Extradition Agreement.
                                                                      Lituania
                                                                         The bilateral extradition instrument with Lithuania was signed
                                                                      on June 15, 2005, and is entitled a protocol to the 2001 U.S.-Lith-
                                                                      uania Extradition Treaty. The bilateral protocol, in paragraph 1,
                                                                      specifies the articles of the U.S.-EU Extradition Agreement applica-
                                                                      ble between the United States and Lithuania. Paragraph 2 pro-
                                                                      vides that the Annex to the protocol reflects the integrated text
                                                                      that shall apply between the United States and Lithuania. Para-
                                                                      graphs 3–5 contain rules of temporal application, entry into force
                                                                      and termination, based on those set forth in Articles 16 and 22 of
                                                                      the U.S.-EU Extradition Agreement.
                                                                         The Annex integrates the applicable provisions of the U.S.-EU
                                                                      Extradition Agreement and the 2001 Treaty. Seven substantive
                                                                      provisions of the U.S.-EU Extradition Agreement are incorporated
                                                                      into the 2001 Treaty as follow; Article 5(1) of the U.S.-EU Extra-
                                                                      dition Agreement (mode of transmission of requests) replaces Arti-
                                                                      cle 8(1); Article 5(2) of the U.S.-EU Extradition Agreement (certifi-
                                                                      cation, authentication or legalization requirements) replaces Article
                                                                      9; Article 7(1) of the U.S.-EU Extradition Agreement (transmission
                                                                      of requests following provisionals arrest) is already reflected in ex-
                                                                      isting Article 11(4); Article 8 of the U.S.-EU Extradition Agreement
                                                                      (channel for submission of supplementary information) is added as
                                                                      Article 8 bis; Article 10 of the U.S.-EU Extradition Agreement (re-
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00022   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 32 of 282




                                                                                                                      XXIII

                                                                      quests for extradition or surrender made by several States) re-
                                                                      places Article 14; Article 13 of the U.S.-EU Extradition Agreement
                                                                      (capital punishment) replaces Article 7; and Article 14 of the U.S.-
                                                                      EU Extradition Agreement (sensitive information in a request) is
                                                                      added as Article 8 ter.
                                                                      Luxembourg
                                                                         The bilateral extradition instrument with Luxembourg was
                                                                      signed on February 1, 2005. Paragraph A of Articles I–VII sets
                                                                      forth the text of the articles of the U.S.-EU Extradition Agreement
                                                                      applicable between the United States and Luxembourg. Paragraph
                                                                      B of Articles I–VII specifies the extent to which these provisions
                                                                      supplement or replace provisions of the 1996 U.S.-Luxembourg Ex-
                                                                      tradition Treaty, and provides other necessary explanations regard-
                                                                      ing the manner in which the U.S.-EU Extradition Agreement is to
                                                                      operate. Articles VIII–IX contain rules of temporal application,
                                                                      entry into force and termination based on those set forth in Articles
                                                                      16 and 22 of the U.S.-EU Extradition Agreement.
                                                                         Seven provisions of the U.S.-EU Extradition Agreement are in-
                                                                      corporated into the 1996 Treaty as follows: Article 5(1) of the U.S.-
                                                                      EU Extradition Agreement (mode of transmission of requests) re-
                                                                      places Article 8(1); Article 5(2) of the U.S.-EU Extradition Agree-
                                                                      ment (certification, authentication of legalization requirements) re-
                                                                      places Article 10; Article 7(1) of the U.S.-EU Extradition Agree-
                                                                      ment (transmission of requests following provisional arrest) supple-
                                                                      ments the terms of Article 8; Article 8(2) of the U.S.-EU Extra-
                                                                      dition Agreement (channel for submission of supplementary infor-
                                                                      mation) supplements the terms of Article 9; Article 10(2) of the
                                                                      U.S.-EU Extradition Agreement (decision on competing request for
                                                                      extradition by United States and request for surrender under the
                                                                      European Arrest Warrant) supplements Article 15; Article 13 of the
                                                                      U.S.-EU Extradition Agreement (capital punishment) replaces Arti-
                                                                      cle 7; and Article 14 of the U.S.-EU Extradition Agreement (sen-
                                                                      sitive information in a request) supplements the provisions of the
                                                                      1996 Treaty.
                                                                      Malta
                                                                        On May 18, 2006, the United States and Malta signed a new bi-
                                                                      lateral extradition treaty incorporating all of the requirements set
                                                                      forth in Articles 4–14 of the U.S.-EU Extradition Agreement. This
                                                                      new treaty, which is being separately transmitted to the Senate for
                                                                      advice and consent to ratification, serves as the instrument called
                                                                      for in Article 3 of the U.S.-EU Extradition Agreement.
                                                                      The Netherlands
                                                                        The bilateral extradition instrument with the Netherlands was
                                                                      signed on September 29, 2004, and is entitled an agreement. Arti-
                                                                      cle 1 of the bilateral agreement specifies the articles of the U.S.-
                                                                      EU Extradition Agreement applicable between the United States
                                                                      and the Netherlands. Article 2 provides that the Annex to the
                                                                      agreement reflects the integrated text that shall apply between the
                                                                      United States and the Netherlands. Article 3, in accordance with
                                                                      Article 20 of the U.S.-EU Extradition Agreement, provides that the
                                                                      instrument shall not apply to the Netherlands Antilles or Aruba
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00023   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 33 of 282




                                                                                                                      XXIV

                                                                      unless the United States and the EU, by exchange of diplomatic
                                                                      notes duly confirmed by the Netherlands, subsequently agree to ex-
                                                                      tend it application to them. Articles 4 and 5 contain rules of tem-
                                                                      poral application, based on those set forth in Article 16 of the U.S.-
                                                                      EU Extradition Agreement. Article 6 contains the provisions on
                                                                      entry into force and termination, based on those set forth in Article
                                                                      22 of the U.S.-EU Extradition Agreement.
                                                                         The Annex integrates the applicable provisions of the U.S.-EU
                                                                      Extradition Agreement and the 1980 U.S.-Netherlands Extradition
                                                                      Treaty. Seven substantive provisions of the U.S.-EU Extradition
                                                                      Agreement are incorporated into the 1980 Treaty, as follows: Arti-
                                                                      cle 5(1) of the U.S.-EU Extradition Agreement (mode of trans-
                                                                      mission of requests) replaces Article 9(1); Article 5(2) of the U.S.-
                                                                      EU Extradition Agreement (certification, authentication or legaliza-
                                                                      tion requirements) replaces Article 9(6); Article 7(1) of the U.S.-EU
                                                                      Extradition Agreement (transmission of requests following provi-
                                                                      sional arrest) is added as Article 9(7); Article 8(2) of the U.S.-EU
                                                                      Extradition Agreement (channel for submission of supplementary
                                                                      information) is added as Article 10(3); Article 10 of the U.S.-EU Ex-
                                                                      tradition Agreement (requests for extradition or surrender made by
                                                                      several States) replaces Article 14; Article 13 of the U.S.-EU Extra-
                                                                      dition Agreement (capital punishment) replaces Article 7(1); and
                                                                      Article 14 of the U.S.-EU Extradition Agreement (sensitive infor-
                                                                      mation in a request) is added as Article 10 bis.
                                                                         In addition, by exchange of diplomatic notes contemporaneous
                                                                      with signature of the agreement, the United States and the Neth-
                                                                      erlands agreed that the prior exchange of diplomatic notes on July
                                                                      11, 1991, with respect to the application of Article 8 of the 1980
                                                                      Treaty, shall continue to apply to Article 8 of the Annex. The ex-
                                                                      change of diplomatic notes in conjunction with signing the Agree-
                                                                      ment also confirms that the prior exchange of notes of December
                                                                      31, 1985, apply the 1980 Treaty to the Netherlands Antilles and
                                                                      Aruba, remains unaffected by the U.S.-EU Extradition Agreement,
                                                                      and that the explanatory note to the U.S.-EU Extradition Agree-
                                                                      ment also applies to the corresponding provisions of the Annex.
                                                                      Poland
                                                                        The bilateral extradition instrument with Poland was signed on
                                                                      June 9, 2006, and is entitled an agreement. Article 1 of the bilat-
                                                                      eral agreement specifies the articles of the U.S.-EU Extradition
                                                                      Agreement applicable between the United States and Poland. Arti-
                                                                      cle 2 provides that the Annex to the agreement reflects the inte-
                                                                      grated text that shall apply between the United States and Poland.
                                                                      Articles 3 and 4 contain rules of temporal application, based on
                                                                      those set forth in Article 16 of the U.S.-EU Extradition Agreement.
                                                                      Article 5 contains the provisions on entry into force and termi-
                                                                      nation, based on those set forth in Article 22 of the U.S.-EU Extra-
                                                                      dition Agreement.
                                                                        The Annex integrates the applicable provisions of the U.S.-EU
                                                                      Extradition Agreement and the 1996 U.S.-Poland Extradition Trea-
                                                                      ty. Six substantive provisions of the U.S.-EU Extradition Agree-
                                                                      ment are incorporated into the 1996 Treaty, as follows: Article 5(1)
                                                                      of the U.S.-EU Extradition Agreement (mode of transmission of re-
                                                                      quests) is set forth in a new formulation replacing Article 9(1); Ar-
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00024   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 34 of 282




                                                                                                                      XXV

                                                                      ticle 5(2) of the U.S.-EU Extradition Agreement (certification, au-
                                                                      thentication or legalization requirements) replaces Article 10; Arti-
                                                                      cle 7(1) of the U.S.-EU Extradition Agreement (transmission of re-
                                                                      quests following provisional arrest) is added as a new Article 12(4)
                                                                      (prior Articles 12(4) and (5) are renumbered as Articles 12(5) and
                                                                      (6)); Article 10 of the U.S.-EU Extradition Agreement (requests for
                                                                      extradition or surrender made by several States) replaces Article
                                                                      17; Article 13 of the U.S.-EU Extradition Agreement (capital pun-
                                                                      ishment) replaces Article 6; and Article 14 of the U.S.-EU Extra-
                                                                      dition Agreement (sensitive information in a request) is added as
                                                                      Article 9 bis.
                                                                      Portugal
                                                                         The bilateral extradition instrument with Portugal was signed on
                                                                      July 14, 2005. Paragraph 1 of the bilateral instrument specifies the
                                                                      articles of the U.S.-EU Extradition Agreement applicable between
                                                                      United States and Portugal. Paragraph 2 provides that, in accord-
                                                                      ance with Article 2(3) of the U.S.-EU Extradition Agreement, func-
                                                                      tions allocated to Portugal’s Justice Ministry shall be carried out
                                                                      by its Prosecutor General’s Office (Procuradoria Geral da
                                                                      República). Paragraph 3 provides that the Annex to the instrument
                                                                      reflects the provisions that shall be applied between the United
                                                                      States and Portugal, without prejudice to provisions of the U.S.-EU
                                                                      Extradition Agreement directly applicable. Paragraph 4 provides,
                                                                      in accordance with Article 17(2) of the U.S.-EU Extradition Agree-
                                                                      ment, that where the constitutional principles of, or final judicial
                                                                      decisions binding upon, the requested State may pose an impedi-
                                                                      ment to fulfillment of its obligation to extradite, and neither the
                                                                      Annex nor the 1908 U.S.-Portugal Convention on Extradition re-
                                                                      solve the matter, consultations shall take place. At the time of sig-
                                                                      nature of the instrument, Portugal made a unilateral declaration
                                                                      stating that under Portuguese constitutional law impediments exist
                                                                      to extradition with respect to offenses punishable by death or by
                                                                      imprisonment for life or for an unlimited duration, and that in the
                                                                      event that extradition could accordingly only be granted in accord-
                                                                      ance with specific conditions considered consistent with its Con-
                                                                      stitution, Portugal would invoke Paragraph 4 of the bilateral in-
                                                                      strument. Paragraphs 5 and 6 contain rules of temporal applica-
                                                                      tion, based on those set forth in Article 16 of the U.S.-EU Extra-
                                                                      dition Agreement. Paragraph 7 contains the provisions on entry
                                                                      into force and termination, based on those set forth in Article 22
                                                                      of the U.S.-EU Extradition Agreement.
                                                                         The Annex sets forth the texts of provisions derived from the
                                                                      U.S.-EU Extradition Agreement that are to be applied to the 1908
                                                                      Treaty. Eleven substantive provisions of the U.S.-EU Extradition
                                                                      Agreement are incorporated therein, as follows: Article 4 of the
                                                                      U.S.-EU Extradition Agreement (extraditable offenses) modifies Ar-
                                                                      ticle I and replaces Article II; Article 5(1) of the U.S.-EU Extra-
                                                                      dition Agreement (mode of transmission of requests) and Article
                                                                      7(1) (transmission of requests following provisional arrest) replace
                                                                      Article XI(2); Articles 5(2) (certification, authentication or legaliza-
                                                                      tion requirements), 6 (channel for transmission of requests for pro-
                                                                      visional arrest), 8 (supplementary information), and 9 (temporary
                                                                      surrender) supplement the provisions of the 1908 Treaty; Article 10
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00025   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 35 of 282




                                                                                                                      XXVI

                                                                      of the U.S.-EU Extradition Agreement (requests for extradition or
                                                                      surrender made by several States) replaces Article VII; and Arti-
                                                                      cles 11 (simplified extradition), 12 (transit), and 14 (sensitive infor-
                                                                      mation in a request) of the U.S.-EU Extradition Agreement supple-
                                                                      ment the provisions of the 1908 Treaty.
                                                                        With respect to declarations under Article 19 of the U.S.-EU Ex-
                                                                      tradition Agreement, Portugal has designated its competent judi-
                                                                      cial authority as the authority that will decide under Article 10(2)
                                                                      of the U.S.-EU Extradition Agreement between a U.S. request for
                                                                      extradition and a request for surrender pursuant to the European
                                                                      Arrest Warrant for the same individual.
                                                                      Slovak Republic
                                                                         The bilateral extradition instrument with the Slovak Republic
                                                                      was signed on February 6, 2006. Paragraph 1 of the bilateral in-
                                                                      strument specifies the articles of the U.S.-EU Extradition Agree-
                                                                      ment applicable between the United States and the Slovak Repub-
                                                                      lic. Paragraph 2 provides that the Annex to the instrument reflects
                                                                      the integrated text that shall apply between the United States and
                                                                      the Slovak Republic. Paragraphs 3 and 4 contain rules of temporal
                                                                      application, based on those set forth in Article 16 of the U.S.-EU
                                                                      Extradition Agreement. Article 5 contains the provisions on entry
                                                                      into force and termination, based on those set forth in Article 22
                                                                      of the U.S.-EU Extradition Agreement.
                                                                         The Annex integrates the applicable provisions of the U.S.-EU
                                                                      Extradition Agreement with the 1925 U.S.-Czechoslovakia Extra-
                                                                      dition Treaty and the 1935 Supplementary Extradition Treaty.
                                                                      Twelve substantive provisions of the U.S.-EU Extradition Agree-
                                                                      ment are incorporated, as follows: Article 4 of the U.S.-EU Extra-
                                                                      dition Agreement (extraditable offenses) is reflected through the
                                                                      modification of Article I and replacement of Article II; Articles 5(1)
                                                                      (mode of transmission of requests) and 7(1) (transmission of re-
                                                                      quests following provisional arrest) of the U.S.-EU Extradition
                                                                      Agreement are combined into a new formulation which replaces
                                                                      former Article XI (numbered in the Annex as Article XII(2)); Article
                                                                      5(2) of the U.S.-EU Extradition Agreement (certification, authen-
                                                                      tication or legalization requirements) is added as Article XII(6); Ar-
                                                                      ticle 6 of the U.S.-EU Extradition Agreement (channel of trans-
                                                                      mission of requests for provisional arrest) is added as Article
                                                                      XII(3); Article 8 of the U.S.-EU Extradition Agreement (supple-
                                                                      mentary information) is added as Article XIII; Article 9 of the U.S.-
                                                                      EU Extradition Agreement (temporary surrender) is reflected in
                                                                      the modification of Article VI and the addition of Article VII: Arti-
                                                                      cle 10 of the U.S.-EU Extradition Agreement (requests for extra-
                                                                      dition or surrender made by several States) replaces former Article
                                                                      VII of the existing treaty (numbered in the Annex as Article VIII);
                                                                      Article 11 of the U.S.-EU Extradition Agreement (simplified extra-
                                                                      dition procedures) is added as Article XV; Article 12 of the U.S.-
                                                                      EU Extradition Agreement (transit) is added as Article XVII; Arti-
                                                                      cle 13 of the U.S.-EU Extradition Agreement (capital punishment)
                                                                      is added as Article XVIII; and Article 14 of U.S.-EU Extradition
                                                                      Agreement (sensitive information in a request) is added as Article
                                                                      XIV.
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00026   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 36 of 282




                                                                                                                     XXVII

                                                                         Although not required by the U.S.-EU Extradition Agreement,
                                                                      the United States and the Slovak Republic also agreed to revise Ar-
                                                                      ticles IV (rule of specialty), X (costs), and XII (4) (provisional ar-
                                                                      rest) of the 1925 Treaty to provide for more modern formulae, and
                                                                      to make minor numbering and terminological modifications in the
                                                                      Annex.
                                                                      Slovenia
                                                                         The bilateral extradition instrument with Slovenia was signed on
                                                                      October 17, 2005, and is entitled an agreement. Paragraph 1 of the
                                                                      bilateral agreement specifies the articles of the U.S.-EU Extra-
                                                                      dition Agreement applicable between the United States and Slo-
                                                                      venia. Paragraph 2 provides that the Annex to the agreement re-
                                                                      flects the provisions that shall be applied between the United
                                                                      States and Slovenia. Paragraphs 3 and 4 contain rules of temporal
                                                                      application, based on those set forth in Article 16 of the U.S.-EU
                                                                      Extradition Agreement. Paragraph 5 contains the provisions on
                                                                      entry into force and termination, based on those set forth in Article
                                                                      22 of the U.S.-EU Extradition Agreement.
                                                                         The Annex sets forth the texts of provisions derived from the
                                                                      U.S.-EU Extradition Agreement that are to be applied to the 1901
                                                                      U.S.-Serbia Extradition Treaty currently in force between the
                                                                      United States and Slovenia. Twelve substantive provisions of the
                                                                      U.S.-EU Extradition Agreement are incorporated therein, as fol-
                                                                      lows: Article 4 of the U.S.-EU Extradition Agreement (extraditable
                                                                      offenses) modifies Article 1 and replaces Article 2; Articles 5(1)
                                                                      (mode of transmission of requests) and 7(1) (transmission of re-
                                                                      quests following provisional arrest) of the U.S.-EU Extradition
                                                                      Agreement replace Article 3(1); Article 5(2) of the U.S.-EU Extra-
                                                                      dition Agreement (certification, authentication or legalization re-
                                                                      quirements) replaces Article 3(3); Article 6 of the U.S.-EU Extra-
                                                                      dition Agreement (channel for transmission of requests for provi-
                                                                      sional arrest) replaces Article 4(1); Article 8 of the U.S.-EU Extra-
                                                                      dition Agreement (supplementary information) is added as Article
                                                                      3 bis; Article 9 of the U.S.-EU Extradition Agreement (temporary
                                                                      surrender) is added as Article 10 bis; Article 10 of the U.S.-EU Ex-
                                                                      tradition Agreement (requests for extradition or surrender made by
                                                                      several States) replaces Article 10; Article 11 of the U.S.-EU Extra-
                                                                      dition Agreement (simplified extradition) is added as Article 10 ter;
                                                                      Article 12 of the U.S.-EU Extradition Agreement (transit) is added
                                                                      as Article 11 bis; Article 13 of the U.S.-EU Extradition Agreement
                                                                      (capital punishment) is added as Article 8 bis; and Article 14 of the
                                                                      U.S.-EU Extradition Agreement (sensitive information in a request)
                                                                      is added as Article 3 ter.
                                                                         With respect to declarations under Article 19 of the U.S.-EU Ex-
                                                                      tradition Agreement, Slovenia has designated the Supreme Court
                                                                      of the Republic of Slovenia, or such other authority as the Republic
                                                                      of Slovenia may subsequently designate, as the competent author-
                                                                      ity that will decide under Article 10(2) of the U.S.-EU Extradition
                                                                      Agreement between a U.S. request for extradition and a request for
                                                                      surrender pursuant to the European Arrest Warrant for the same
                                                                      individual.
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00027   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 37 of 282




                                                                                                                     XXVIII

                                                                      Spain
                                                                         The bilateral extradition instrument with Spain was signed on
                                                                      December 17, 2004. The bilateral instrument, in paragraph 1,
                                                                      specifies the articles of the U.S.-EU Extradition Agreement applica-
                                                                      ble between the U.S. and Spain. Paragraph 2 provides that the
                                                                      Annex to the instrument reflects the integrated text that shall
                                                                      apply between the U.S. and Spain, and paragraphs 3–5 contain
                                                                      rules of temporal application, entry into force and termination
                                                                      based on those set forth in Articles 16 and 22 of the U.S.-EU Ex-
                                                                      tradition Agreement.
                                                                         The Annex integrates the applicable provisions of the U.S.-EU
                                                                      Extradition Agreement, and the U.S.-Spain Extradition Treaty
                                                                      signed May 29, 1970, the Supplementary Treaty signed January
                                                                      25, 1975, the Second Supplementary Treaty signed February 9,
                                                                      1988, and the Third Supplementary Treaty signed March 12, 1996.
                                                                      Eight substantive provisions of the U.S.-EU Extradition Agreement
                                                                      are incorporated therein as follows: Article 5(1) of the U.S.-EU Ex-
                                                                      tradition Agreement (mode of transmission of request) replaces Ar-
                                                                      ticle X(A); Article 5(2) of the U.S.-EU Extradition Agreement (cer-
                                                                      tification, authentication or legalization requirements) replaces Ar-
                                                                      ticle X(F); Article 7(1) of the U.S.-EU Extradition Agreement
                                                                      (transmission of requests following provisional arrest) is added as
                                                                      Article X(H); Article 8(2) of the U.S.-EU Extradition Agreement
                                                                      (channel for submission of supplementary information) is added as
                                                                      Article XII, third paragraph; Article 10 of the U.S.-EU Extradition
                                                                      Agreement (requests for extradition or surrender made by several
                                                                      States) replaces Article XIV; Article 12 of the U.S.-EU Extradition
                                                                      Agreement (transit) is added as Article XV bis; Article 13 of the
                                                                      U.S.-EU Extradition Agreement (capital punishment) replaces Arti-
                                                                      cle VII; and Article 14 of the U.S.-EU Extradition Agreement (sen-
                                                                      sitive information in a request) is added as Article X bis.
                                                                         In addition, at the time of signature of the instrument, Spain de-
                                                                      clared that if the requesting State does not accept the conditions
                                                                      set forth in Article 13 (capital punishment) of the U.S.-EU Agree-
                                                                      ment, extradition shall not be granted.
                                                                      Sweden
                                                                         The bilateral extradition instrument with Sweden was signed on
                                                                      December 16, 2004. Paragraph 1 of the bilateral instrument speci-
                                                                      fies the articles of the U.S.-EU Extradition Agreement applicable
                                                                      between the United States and Sweden. Paragraph 2 provides that
                                                                      the Annex to the instrument reflects the integrated text that shall
                                                                      apply between the United States and Sweden. Paragraphs 3 and 4
                                                                      contain rules of temporal application, based on those set forth in
                                                                      Article 16 of the U.S.-EU Extradition Agreement. Paragraph 5 con-
                                                                      tains the provisions on entry into force and termination, based on
                                                                      those set forth in Article 22 of the U.S.-EU Extradition Agreement.
                                                                         The Annex integrates the applicable provisions of the U.S.-EU
                                                                      Extradition Agreement, the 1961 U.S.-Sweden Extradition Conven-
                                                                      tion and the 1983 U.S.-Sweden Supplementary Convention. Ten
                                                                      substantive provisions of the U.S.-EU Extradition Agreement are
                                                                      incorporated therein, as follows: Article 5(1) of the U.S.-EU Extra-
                                                                      dition Agreement (mode of transmission of requests) replaces Arti-
                                                                      cle X(1); Article 5(2) of the U.S.-EU Extradition Agreement (certifi-
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00028   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 38 of 282




                                                                                                                      XXIX

                                                                      cation, authentication or legalization requirements) replaces Arti-
                                                                      cles X(5); Article 6 of the U.S.-EU Extradition Agreement (alter-
                                                                      native channel for transmission of requests for provisional arrest)
                                                                      is added to Article XIII(1); Article 7(1) of the U.S.-EU Extradition
                                                                      Agreement (transmission of requests following provisional arrest) is
                                                                      added as Article X(7); Article 8 of the U.S.-EU Extradition Agree-
                                                                      ment (submission of supplementary information) is added as Arti-
                                                                      cle XII; Article 10 of the U.S.-EU Extradition Agreement (requests
                                                                      for extradition or surrender made by several States) is added as
                                                                      Article XVI; Article 11 of the U.S.-EU Extradition Agreement (sim-
                                                                      plified extradition procedures) is added as Article XVII; Article
                                                                      12(3) of the U.S.-EU Extradition Agreement (procedures for transit
                                                                      in the event of unscheduled landing of aircraft) is added as Article
                                                                      XV(3); Article 13 of the U.S.-EU Extradition Agreement (capital
                                                                      punishment) replaces Article VII; and Article 14 of the U.S.-EU Ex-
                                                                      tradition Agreement (sensitive information in a request) ia added
                                                                      as Article XI.
                                                                      United Kingdom
                                                                         The bilateral extradition instrument with the United Kingdom
                                                                      was signed on December 16, 2004. The instrument foresees the
                                                                      entry into force of the 2003 U.S.-U.K. Extradition Treaty prior to,
                                                                      or contemporaneous with, the entry into force of the instrument.
                                                                         The bilateral instrument, in paragraph 1, specifies the articles of
                                                                      the U.S.-EU Extradition Agreement applicable between the United
                                                                      States and the United Kingdom. Paragraph 2 provides that the
                                                                      Annex to the instrument reflects the integrated text that shall
                                                                      apply between the United States and the United Kingdom. Para-
                                                                      graph 3, in accordance with Article 20 of the U.S.-EU Extradition
                                                                      Agreement, provides that the instrument applies to Great Britain
                                                                      and Northern Ireland, but not to the Channel Islands, the Isle of
                                                                      Man or other territories to which the 2003 Treaty applies. Para-
                                                                      graphs 4 and 5 contain rules of temporal application, based on
                                                                      those set forth in Article 16 of the U.S.-EU Extradition Agreement.
                                                                      Paragraph 6 contains the provisions on entry into force and termi-
                                                                      nation, based on those set forth in Article 22 of the U.S.-EU Extra-
                                                                      dition Agreement.
                                                                         The Annex integrates six provisions of the U.S.-EU Extradition
                                                                      Agreement into the 2003 Treaty, as follows: Article 5(1) of the U.S.-
                                                                      EU Extradition Agreement (mode of transmission of requests) is in-
                                                                      corporated through Articles 8(1) and 12(4); Article 5(2) of the U.S.-
                                                                      EU Extradition Agreement (certification, authentication or legaliza-
                                                                      tion requirements) replaces Article 9; Article 7(1) of the U.S.-EU
                                                                      Extradition Agreement (transmission of requests following provi-
                                                                      sional arrest) is incorporated through Article 12(4); Article 8(2) of
                                                                      the U.S.-EU Extradition Agreement (channel for submission of sup-
                                                                      plementary information) is added as Article 10(2); Article 10 of the
                                                                      U.S.-EU Extradition Agreement (decision on competing request for
                                                                      extradition by United States and request for surrender under the
                                                                      European Arrest Warrant) replaces Article 15; and Article 14 of the
                                                                      U.S.-EU Extradition Agreement (sensitive information in a request)
                                                                      is added as Article 8 bis.
                                                                         In addition, upon signature of the bilateral instrument, the
                                                                      United States and United Kingdom exchanged diplomatic notes
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00029   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 39 of 282




                                                                                                                      XXX

                                                                      stating that Article 5(2) of the U.S.-EU Extradition Agreement (cer-
                                                                      tification, authentication or legalization requirements) will not be
                                                                      applied until such time as the United Kingdom enacts enabling leg-
                                                                      islation for that purpose. Until then, the Parties shall apply Article
                                                                      9 of the 2003 Treaty.
erowe on PRODPC61 with HEARING




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00030   Fmt 7633   Sfmt 6602   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 40 of 282




                                                                                                                       (1)
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1224 TD14.001




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00031   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 41 of 282




                                                                                                                           2
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1225 TD14.002




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00032   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 42 of 282




                                                                                                                           3
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1226 TD14.003




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00033   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 43 of 282




                                                                                                                           4
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1227 TD14.004




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00034   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 44 of 282




                                                                                                                           5
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1228 TD14.005




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00035   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 45 of 282




                                                                                                                           6
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1229 TD14.006




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00036   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 46 of 282




                                                                                                                           7
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1230 TD14.007




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00037   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 47 of 282




                                                                                                                           8
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1231 TD14.008




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00038   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 48 of 282




                                                                                                                           9
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1232 TD14.009




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00039   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 49 of 282




                                                                                                                       10
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1233 TD14.010




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00040   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 50 of 282




                                                                                                                       11
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1234 TD14.011




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00041   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 51 of 282




                                                                                                                       12
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1235 TD14.012




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00042   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 52 of 282




                                                                                                                       13
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1236 TD14.013




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00043   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 53 of 282




                                                                                                                       14
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1237 TD14.014




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00044   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 54 of 282




                                                                                                                       15
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1238 TD14.015




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00045   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 55 of 282




                                                                                                                       16
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1239 TD14.016




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00046   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 56 of 282




                                                                                                                       17
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1240 TD14.017




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00047   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 57 of 282




                                                                                                                       18
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1241 TD14.018




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00048   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 58 of 282




                                                                                                                       19
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1242 TD14.019




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00049   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 59 of 282




                                                                                                                       20
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1243 TD14.020




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00050   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 60 of 282




                                                                                                                       21
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1244 TD14.021




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00051   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 61 of 282




                                                                                                                       22
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1245 TD14.022




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00052   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 62 of 282




                                                                                                                       23
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1246 TD14.023




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00053   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 63 of 282




                                                                                                                       24
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1247 TD14.024




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00054   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 64 of 282




                                                                                                                       25
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1248 TD14.025




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00055   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 65 of 282




                                                                                                                       26
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1249 TD14.026




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00056   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 66 of 282




                                                                                                                       27
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1250 TD14.027




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00057   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 67 of 282




                                                                                                                       28
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1251 TD14.028




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00058   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 68 of 282




                                                                                                                       29
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1252 TD14.029




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00059   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 69 of 282




                                                                                                                       30
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1253 TD14.030




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00060   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 70 of 282




                                                                                                                       31
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1254 TD14.031




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00061   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 71 of 282




                                                                                                                       32
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1255 TD14.032




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00062   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 72 of 282




                                                                                                                       33
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1256 TD14.033




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00063   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 73 of 282




                                                                                                                       34
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1257 TD14.034




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00064   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 74 of 282




                                                                                                                       35
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1258 TD14.035




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00065   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 75 of 282




                                                                                                                       36
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1259 TD14.036




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00066   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 76 of 282




                                                                                                                       37
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1260 TD14.037




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00067   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 77 of 282




                                                                                                                       38
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1261 TD14.038




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00068   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 78 of 282




                                                                                                                       39
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1262 TD14.039




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00069   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 79 of 282




                                                                                                                       40
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1263 TD14.040




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00070   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 80 of 282




                                                                                                                       41
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1264 TD14.041




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00071   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 81 of 282




                                                                                                                       42
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1265 TD14.042




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00072   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 82 of 282




                                                                                                                       43
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1266 TD14.043




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00073   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 83 of 282




                                                                                                                       44
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1267 TD14.044




                                 VerDate Aug 31 2005   02:27 May 02, 2008   Jkt 069118   PO 00000   Frm 00074   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 84 of 282




                                                                                                                       45
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1268 TD14.045




                                 VerDate Aug 31 2005   07:03 May 02, 2008   Jkt 069118   PO 00000   Frm 00075   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 85 of 282




                                                                                                                       46
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1269 TD14.046




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00076   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 86 of 282




                                                                                                                       47
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1270 TD14.047




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00077   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 87 of 282




                                                                                                                       48
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1271 TD14.048




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00078   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 88 of 282




                                                                                                                       49
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1272 TD14.049




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00079   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 89 of 282




                                                                                                                       50
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1273 TD14.050




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00080   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 90 of 282




                                                                                                                       51
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1274 TD14.051




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00081   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 91 of 282




                                                                                                                       52
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1275 TD14.052




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00082   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 92 of 282




                                                                                                                       53
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1276 TD14.053




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00083   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 93 of 282




                                                                                                                       54
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1277 TD14.054




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00084   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 94 of 282




                                                                                                                       55
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1278 TD14.055




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00085   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 95 of 282




                                                                                                                       56
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1279 TD14.056




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00086   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 96 of 282




                                                                                                                       57
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1280 TD14.057




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00087   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 97 of 282




                                                                                                                       58
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1281 TD14.058




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00088   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 98 of 282




                                                                                                                       59
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1282 TD14.059




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00089   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                          Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 99 of 282




                                                                                                                       60
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1283 TD14.060




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00090   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 100 of 282




                                                                                                                       61
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1284 TD14.061




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00091   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 101 of 282




                                                                                                                       62
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1285 TD14.062




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00092   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 102 of 282




                                                                                                                       63
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1286 TD14.063




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00093   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 103 of 282




                                                                                                                       64
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1287 TD14.064




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00094   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 104 of 282




                                                                                                                       65
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1288 TD14.065




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00095   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 105 of 282




                                                                                                                       66
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1289 TD14.066




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00096   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 106 of 282




                                                                                                                       67
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1290 TD14.067




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00097   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 107 of 282




                                                                                                                       68
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1291 TD14.068




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00098   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 108 of 282




                                                                                                                       69
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1292 TD14.069




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00099   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 109 of 282




                                                                                                                       70
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1293 TD14.070




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00100   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 110 of 282




                                                                                                                       71
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1294 TD14.071




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00101   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 111 of 282




                                                                                                                       72
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1295 TD14.072




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00102   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 112 of 282




                                                                                                                       73
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1296 TD14.073




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00103   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 113 of 282




                                                                                                                       74
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1297 TD14.074




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00104   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 114 of 282




                                                                                                                       75
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1298 TD14.075




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00105   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 115 of 282




                                                                                                                       76
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1299 TD14.076




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00106   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 116 of 282




                                                                                                                       77
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1300 TD14.077




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00107   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 117 of 282




                                                                                                                       78
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1301 TD14.078




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00108   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 118 of 282




                                                                                                                       79
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1302 TD14.079




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00109   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 119 of 282




                                                                                                                       80
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1303 TD14.080




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00110   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 120 of 282




                                                                                                                       81
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1304 TD14.081




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00111   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 121 of 282




                                                                                                                       82
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1305 TD14.082




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00112   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 122 of 282




                                                                                                                       83
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1306 TD14.083




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00113   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 123 of 282




                                                                                                                       84
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1307 TD14.084




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00114   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 124 of 282




                                                                                                                       85
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1308 TD14.085




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00115   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 125 of 282




                                                                                                                       86
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1309 TD14.086




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00116   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 126 of 282




                                                                                                                       87
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1310 TD14.087




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00117   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 127 of 282




                                                                                                                       88
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1311 TD14.088




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00118   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 128 of 282




                                                                                                                       89
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1312 TD14.089




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00119   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 129 of 282




                                                                                                                       90
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1313 TD14.090




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00120   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 130 of 282




                                                                                                                       91
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1314 TD14.091




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00121   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 131 of 282




                                                                                                                       92
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1315 TD14.092




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00122   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 132 of 282




                                                                                                                       93
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1316 TD14.093




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00123   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 133 of 282




                                                                                                                       94
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1317 TD14.094




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00124   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 134 of 282




                                                                                                                       95
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1318 TD14.095




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00125   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 135 of 282




                                                                                                                       96
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1319 TD14.096




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00126   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 136 of 282




                                                                                                                       97
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1320 TD14.097




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00127   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 137 of 282




                                                                                                                       98
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1321 TD14.098




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00128   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 138 of 282




                                                                                                                       99
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1322 TD14.099




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00129   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 139 of 282




                                                                                                                      100
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1323 TD14.100




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00130   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 140 of 282




                                                                                                                      101
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1324 TD14.101




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00131   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 141 of 282




                                                                                                                      102
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1325 TD14.102




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00132   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 142 of 282




                                                                                                                      103
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1326 TD14.103




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00133   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 143 of 282




                                                                                                                      104
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1327 TD14.104




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00134   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 144 of 282




                                                                                                                      105
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1328 TD14.105




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00135   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 145 of 282




                                                                                                                      106
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1329 TD14.106




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00136   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 146 of 282




                                                                                                                      107
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1330 TD14.107




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00137   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 147 of 282




                                                                                                                      108
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1331 TD14.108




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00138   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 148 of 282




                                                                                                                      109
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1332 TD14.109




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00139   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 149 of 282




                                                                                                                      110
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1333 TD14.110




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00140   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 150 of 282




                                                                                                                      111
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1334 TD14.111




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00141   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 151 of 282




                                                                                                                      112
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1335 TD14.112




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00142   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 152 of 282




                                                                                                                      113
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1336 TD14.113




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00143   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 153 of 282




                                                                                                                      114
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1337 TD14.114




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00144   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 154 of 282




                                                                                                                      115
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1338 TD14.115




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00145   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 155 of 282




                                                                                                                      116
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1339 TD14.116




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00146   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 156 of 282




                                                                                                                      117
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1340 TD14.117




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00147   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 157 of 282




                                                                                                                      118
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1341 TD14.118




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00148   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 158 of 282




                                                                                                                      119
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1342 TD14.119




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00149   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 159 of 282




                                                                                                                      120
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1343 TD14.120




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00150   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 160 of 282




                                                                                                                      121
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1344 TD14.121




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00151   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 161 of 282




                                                                                                                      122
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1345 TD14.122




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00152   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 162 of 282




                                                                                                                      123
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1346 TD14.123




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00153   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 163 of 282




                                                                                                                      124
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1347 TD14.124




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00154   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 164 of 282




                                                                                                                      125
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1348 TD14.125




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00155   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 165 of 282




                                                                                                                      126
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1349 TD14.126




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00156   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 166 of 282




                                                                                                                      127
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1350 TD14.127




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00157   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 167 of 282




                                                                                                                      128
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1351 TD14.128




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00158   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 168 of 282




                                                                                                                      129
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1352 TD14.129




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00159   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 169 of 282




                                                                                                                      130
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1353 TD14.130




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00160   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 170 of 282




                                                                                                                      131
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1354 TD14.131




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00161   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 171 of 282




                                                                                                                      132
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1355 TD14.132




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00162   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 172 of 282




                                                                                                                      133
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1356 TD14.133




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00163   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 173 of 282




                                                                                                                      134
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1357 TD14.134




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00164   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 174 of 282




                                                                                                                      135
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1358 TD14.135




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00165   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 175 of 282




                                                                                                                      136
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1359 TD14.136




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00166   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 176 of 282




                                                                                                                      137
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1360 TD14.137




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00167   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 177 of 282




                                                                                                                      138
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1361 TD14.138




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00168   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 178 of 282




                                                                                                                      139
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1362 TD14.139




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00169   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 179 of 282




                                                                                                                      140
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1363 TD14.140




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00170   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 180 of 282




                                                                                                                      141
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1364 TD14.141




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00171   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 181 of 282




                                                                                                                      142
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1365 TD14.142




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00172   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 182 of 282




                                                                                                                      143
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1366 TD14.143




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00173   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 183 of 282




                                                                                                                      144
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1367 TD14.144




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00174   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 184 of 282




                                                                                                                      145
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1368 TD14.145




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00175   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 185 of 282




                                                                                                                      146
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1369 TD14.146




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00176   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 186 of 282




                                                                                                                      147
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1370 TD14.147




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00177   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 187 of 282




                                                                                                                      148
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1371 TD14.148




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00178   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 188 of 282




                                                                                                                      149
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1372 TD14.149




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00179   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 189 of 282




                                                                                                                      150
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1373 TD14.150




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00180   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 190 of 282




                                                                                                                      151
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1374 TD14.151




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00181   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 191 of 282




                                                                                                                      152
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1375 TD14.152




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00182   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 192 of 282




                                                                                                                      153
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1376 TD14.153




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00183   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 193 of 282




                                                                                                                      154
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1377 TD14.154




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00184   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 194 of 282




                                                                                                                      155
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1378 TD14.155




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00185   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 195 of 282




                                                                                                                      156
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1379 TD14.156




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00186   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 196 of 282




                                                                                                                      157
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1380 TD14.157




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00187   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 197 of 282




                                                                                                                      158
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1381 TD14.158




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00188   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 198 of 282




                                                                                                                      159
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1382 TD14.159




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00189   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 199 of 282




                                                                                                                      160
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 001 TD14.239




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00190   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 200 of 282




                                                                                                                      161
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 002 TD14.240




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00191   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 201 of 282




                                                                                                                      162
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 003 TD14.241




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00192   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 202 of 282




                                                                                                                      163
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 004 TD14.242




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00193   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 203 of 282




                                                                                                                      164
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 005 TD14.243




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00194   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 204 of 282




                                                                                                                      165
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1383 TD14.160




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00195   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 205 of 282




                                                                                                                      166
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1384 TD14.161




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00196   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 206 of 282




                                                                                                                      167
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1385 TD14.162




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00197   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 207 of 282




                                                                                                                      168
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1386 TD14.163




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00198   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 208 of 282




                                                                                                                      169
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1387 TD14.164




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00199   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 209 of 282




                                                                                                                      170
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1388 TD14.165




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00200   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 210 of 282




                                                                                                                      171
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1389 TD14.166




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00201   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 211 of 282




                                                                                                                      172
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1390 TD14.167




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00202   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 212 of 282




                                                                                                                      173
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1391 TD14.168




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00203   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 213 of 282




                                                                                                                      174
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1392 TD14.169




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00204   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 214 of 282




                                                                                                                      175
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1393 TD14.170




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00205   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 215 of 282




                                                                                                                      176
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1394 TD14.171




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00206   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 216 of 282




                                                                                                                      177
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1395 TD14.172




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00207   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 217 of 282




                                                                                                                      178
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1396 TD14.173




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00208   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 218 of 282




                                                                                                                      179
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1397 TD14.174




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00209   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 219 of 282




                                                                                                                      180
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1398 TD14.175




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00210   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 220 of 282




                                                                                                                      181
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1399 TD14.176




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00211   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 221 of 282




                                                                                                                      182
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1400 TD14.177




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00212   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 222 of 282




                                                                                                                      183
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1401 TD14.178




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00213   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 223 of 282




                                                                                                                      184
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1402 TD14.179




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00214   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 224 of 282




                                                                                                                      185
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1403 TD14.180




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00215   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 225 of 282




                                                                                                                      186
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1404 TD14.181




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00216   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 226 of 282




                                                                                                                      187
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1405 TD14.182




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00217   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 227 of 282




                                                                                                                      188
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1406 TD14.183




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00218   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 228 of 282




                                                                                                                      189
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1407 TD14.184




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00219   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 229 of 282




                                                                                                                      190
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1408 TD14.185




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00220   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 230 of 282




                                                                                                                      191
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1409 TD14.186




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00221   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 231 of 282




                                                                                                                      192
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1410 TD14.187




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00222   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 232 of 282




                                                                                                                      193
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1411 TD14.188




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00223   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 233 of 282




                                                                                                                      194
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1412 TD14.189




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00224   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 234 of 282




                                                                                                                      195
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1413 TD14.190




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00225   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 235 of 282




                                                                                                                      196
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1414 TD14.191




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00226   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 236 of 282




                                                                                                                      197
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1415 TD14.192




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00227   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 237 of 282




                                                                                                                      198
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1416 TD14.193




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00228   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 238 of 282




                                                                                                                      199
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1417 TD14.194




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00229   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 239 of 282




                                                                                                                      200
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1418 TD14.195




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00230   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 240 of 282




                                                                                                                      201
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1419 TD14.196




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00231   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 241 of 282




                                                                                                                      202
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1420 TD14.197




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00232   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 242 of 282




                                                                                                                      203
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1421 TD14.198




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00233   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 243 of 282




                                                                                                                      204
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1422 TD14.199




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00234   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 244 of 282




                                                                                                                      205
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1423 TD14.200




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00235   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 245 of 282




                                                                                                                      206
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1424 TD14.201




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00236   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 246 of 282




                                                                                                                      207
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1425 TD14.202




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00237   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 247 of 282




                                                                                                                      208
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1426 TD14.203




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00238   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 248 of 282




                                                                                                                      209
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1427 TD14.204




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00239   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 249 of 282




                                                                                                                      210
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1428 TD14.205




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00240   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 250 of 282




                                                                                                                      211
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1429 TD14.206




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00241   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 251 of 282




                                                                                                                      212
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1430 TD14.207




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00242   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 252 of 282




                                                                                                                      213
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1431 TD14.208




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00243   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 253 of 282




                                                                                                                      214
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1432 TD14.209




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00244   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 254 of 282




                                                                                                                      215
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1433 TD14.210




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00245   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 255 of 282




                                                                                                                      216
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1434 TD14.211




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00246   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 256 of 282




                                                                                                                      217
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1435 TD14.212




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00247   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 257 of 282




                                                                                                                      218
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1436 TD14.213




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00248   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 258 of 282




                                                                                                                      219
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1437 TD14.214




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00249   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 259 of 282




                                                                                                                      220
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1438 TD14.215




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00250   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 260 of 282




                                                                                                                      221
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1439 TD14.216




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00251   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 261 of 282




                                                                                                                      222
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1440 TD14.217




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00252   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 262 of 282




                                                                                                                      223
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1441 TD14.218




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00253   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 263 of 282




                                                                                                                      224
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1442 TD14.219




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00254   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 264 of 282




                                                                                                                      225
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1443 TD14.220




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00255   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 265 of 282




                                                                                                                      226
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1444 TD14.221




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00256   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 266 of 282




                                                                                                                      227
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1445 TD14.222




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00257   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 267 of 282




                                                                                                                      228
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1446 TD14.223




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00258   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 268 of 282




                                                                                                                      229
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1447 TD14.224




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00259   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 269 of 282




                                                                                                                      230
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1448 TD14.225




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00260   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 270 of 282




                                                                                                                      231
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1449 TD14.226




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00261   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 271 of 282




                                                                                                                      232
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1450 TD14.227




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00262   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 272 of 282




                                                                                                                      233
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1451 TD14.228




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00263   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 273 of 282




                                                                                                                      234
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1452 TD14.229




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00264   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 274 of 282




                                                                                                                      235
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1453 TD14.230




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00265   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 275 of 282




                                                                                                                      236
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1454 TD14.231




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00266   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 276 of 282




                                                                                                                      237
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1455 TD14.232




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00267   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 277 of 282




                                                                                                                      238
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1456 TD14.233




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00268   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 278 of 282




                                                                                                                      239
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1457 TD14.234




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00269   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 279 of 282




                                                                                                                      240
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1458 TD14.235




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00270   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 280 of 282




                                                                                                                      241
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1459 TD14.236




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00271   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 281 of 282




                                                                                                                      242
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1460 TD14.237




                                 VerDate Aug 31 2005   02:04 May 02, 2008   Jkt 069118   PO 00000   Frm 00272   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
                                                         Case 4:19-mj-70677-MAG Document 25 Filed 05/16/19 Page 282 of 282




                                                                                                                      243
erowe on PRODPC61 with HEARING




                                                                                                                                                                    Insert offset folio 1461/1468 TD14.238




                                 VerDate Aug 31 2005   02:48 May 02, 2008   Jkt 069118   PO 00000   Frm 00273   Fmt 6633   Sfmt 6633   E:\HR\OC\TD014.XXX   TD014
